Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.949 Page 1 of 116



  1 Charles S. LiMandri, SBN 110841              Harmeet K. Dhillon (SBN: 207873)
    Paul M. Jonna, SBN 265389                    Mark P. Meuser (SBN: 231335)
  2 Jeffrey M. Trissell, SBN 292480              Gregory R. Michael (SBN: 306814)
  3 LIMANDRI & JONNA LLP                         DHILLON LAW GROUP INC.
    P.O. Box 9120                                177 Post Street, Suite 700
  4 Rancho Santa Fe, CA 92067                    San Francisco, CA 94108
  5 Telephone: (858) 759-9930                    Telephone: (415) 433-1700
    Facsimile: (858) 759-9938                    Facsimile: (415) 520-6593
  6 cslimandri@limandri.com                      harmeet@dhillonlaw.com
  7 pjonna@limandri.com                          mmeuser@dhillonlaw.com
    jtrissell@limandri.com                       gmichael@dhillonlaw.com
  8
  9 Thomas Brejcha, pro hac vice*                Attorneys for Plaintiffs
    Peter Breen, pro hac vice*
 10 THOMAS MORE SOCIETY
    309 W. Washington St., Ste. 1250
 11
    Chicago, IL 60606
 12 Tel: (312) 782-1680
    tbrejcha@thomasmoresociety.org
 13 pbreen@thomasmorsociety.org
 14 *Application forthcoming
 15 Attorneys for Plaintiffs
 16
 17                     UNITED STATES DISTRICT COURT
 18                  SOUTHERN DISTRICT OF CALIFORNIA
 19 SOUTH BAY UNITED                               Case No.: 3:20-cv-00865-AJB-MDD
    PENTECOSTAL CHURCH, a California
 20                                                FIRST AMENDED
    nonprofit corporation, and BISHOP
 21 ARTHUR HODGES III, an individual,              COMPLAINT FOR
                                                   DECLARATORY AND
 22              Plaintiffs,                       INJUNCTIVE RELIEF
 23 v.
 24 GAVIN NEWSOM, in his official capacity         JURY TRIAL DEMANDED
 25 as the Governor of California; XAVIER
    BECERRA, in his official capacity as the
 26 Attorney General of California, SONIA
 27 ANGELL, in her official capacity as
    California Public Health Officer, WILMA J.
 28 WOOTEN, in her official capacity as Public

                 First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.950 Page 2 of 116



  1 Health Officer, County of San Diego,
    HELEN ROBBINS-MEYER, in her official
  2 capacity as Director of Emergency Services,
  3 and WILLIAM D. GORE, in his official
    capacity as Sheriff of the County of San
  4 Diego,
  5              Defendants.
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                 First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.951 Page 3 of 116



  1                   Why can someone safely walk down a grocery store aisle
                      but not a pew? And why can someone safely interact with
  2
                      a brave deliverywoman but not with a stoic minister?
  3                   The Commonwealth has no good answers. While the law
  4                   may take periodic naps during a pandemic, we will not
                      let it sleep through one.
  5
  6                         Maryville Baptist Church, Inc. v. Beshear,
                              No. 20-5427 (6th Cir. May 2, 2020)
  7
  8                                  INTRODUCTION
  9         1.     It is time. California is one of only eight states whose response to the
 10 COVID-19 pandemic has included no accommodation for—hardly even a mention
 11 of—the religious rights of its citizens. Now, with the pandemic stabilizing, California
 12 has moved from “Stage 1” to “Stage 2.” In the first part of Stage 2, beginning on
 13 Friday, May 8, retail and manufacturing may begin reopening—but not places of
 14 worship. In the latter part of Stage 2, within a “few weeks,” shopping malls, car
 15 washes, pet grooming, offices, dine-in restaurants, schools may reopen—but again,
 16 not places of worship. No, churches will be allowed to reopen months later in “Stage
 17 3,” at the same time as salons, tattoo parlors, gyms, bars, and movie theaters. But
 18 worship is not frivolous entertainment: it is the first right protected in the First
 19 Amendment. To be sure, “[t]here is no instruction book for a pandemic. The threat
 20 evolves. Experts reevaluate.” On Fire Christian Ctr., Inc. v. Fischer, --- F. Supp. 3d ---,
 21 2020 WL 1820249, at *10 (W.D. Ky. 2020). And now it is time to reevaluate
 22 California’s approach of dismissing the religious rights of its citizens.
 23         2.     This new regime, where manufacturing, schools, offices, and childcare
 24 facilities can reopen—but places of worship cannot—is mindboggling. The churches
 25 and pastors of California are no less “essential” than its retail, schools, and offices to
 26 the health and well-being of its residents. More confusing is the placement of worship
 27 in Stage 3, alongside hair salons, nail salons, and tattoo parlors.
 28         3.     There is no attempt at tailoring in California’s new regime, much less
                                         1
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.952 Page 4 of 116



  1 narrow tailoring. Every church in the state has been shuttered, and every pastor and
  2 congregant placed under house arrest, save for “essential” non-religious activities.
  3 This has now gone on for almost a month and a half, with several more months to
  4 come, and with no true end in sight. No consideration has been made for church size.
  5 No allowance has been made in relation to particular individuals’ risk factors for
  6 coronavirus.
  7        4.      Defendants have thus intentionally denigrated California churches and
  8 pastors and people of faith by relegating them to third class citizenship. Defendants
  9 have no compelling justification for their discriminatory treatment of churches and
 10 pastors and people of faith, nor have they attempted in any way to tailor their
 11 regulations to the least restrictive means necessary to meet any arguable compelling
 12 interest.
 13        5.      In light of this denigration, this Action presents facial and as-applied
 14 challenges to the Governor of California’s March 19, 2020, Executive Order N-33-
 15 20, April 28, 2020, Essential Workforce memorandum, and May 7, 2020, Resilience
 16 Roadmap (the “State Orders”);1 and the County of San Diego’s May 10, 2020,
 17 Order of the Health Officer and Emergency Regulations and corresponding Protocol
 18 documents (the “County Order”)2—each of which violate the constitutional rights
 19
      1
 20     Attached hereto as Exhibits 1-1, 1-2, 1-3, and 1-4:
      https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf;
 21   https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf;
 22   https://covid19.ca.gov/roadmap/;
      https://www.gov.ca.gov/2020/05/07/governor-newsom-releases-updated-industry-
 23   guidance/
      2
        Attached hereto as Exhibits 2-1, 2-2, and 2-3:
 24   https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiol
 25   ogy/HealthOfficerOrderCOVID19.pdf;
      https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiol
 26   ogy/covid19/SOCIAL_DISTANCING_AND_SANITATION_PROTOCOL_040
 27   22020_V1.pdf;
      https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiol
 28   ogy/covid19/Community_Sector_Support/BusinessesandEmployers/SafeReopenin
                                        2
           First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.953 Page 5 of 116



  1 of Plaintiffs and the people of California (collectively, the “Orders” or the
  2 “Reopening Plan”).
  3                          JURISDICTION AND VENUE
  4        6.     This action arises under 42 U.S.C. § 1983 in relation to Defendants’
  5 deprivation of Plaintiffs’ constitutional rights to freedom of religion, speech, and
  6 assembly, due process, and equal protection rights under the First and Fourteenth
  7 Amendments to the U.S. Constitution. Accordingly, this Court has federal question
  8 jurisdiction under 28 U.S.C. §§ 1331 and 1343. This Court has jurisdiction over the
  9 claims asserting violations of the California Constitution through supplemental
 10 jurisdiction under 28 U.S.C. § 1367(a). This Court has authority to award the
 11 requested declaratory relief under 28 U.S.C. § 2201; the requested injunctive relief
 12 and damages under 28 U.S.C. § 1343(a); and attorneys’ fees and costs under 42
 13 U.S.C. § 1988.
 14        7.     The Southern District of California is the appropriate venue for this
 15 action pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because it is the District in which
 16 Defendants maintain offices, exercise their authority in their official capacities, and
 17 will enforce the Orders; and it is the District in which substantially all of the events
 18 giving rise to the claims occurred.
 19                                    THE PARTIES
 20        8.     Founded in 1956, Plaintiff South Bay United Pentecostal Church is a
 21 California non-profit corporation, located in Chula Vista, California. The Church
 22 sues in its own capacity and on behalf of its congregants. It is a multi-national, multi-
 23 cultural congregation. The majority of its members are Hispanic, with the balance
 24 consisting of Filipino, Caucasian, African-American, and other ethnic groups. It is an
 25 open and accepting community that believes all humans are children of God.
 26        9.     Plaintiff Bishop Arthur Hodges III is a resident of the County of San
 27 Diego, California. He has served as the Chief Executive Officer and Senior Pastor of
 28 gPlanTemplate.pdf.
                                         3
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.954 Page 6 of 116



  1 the South Bay United Pentecostal Church for thirty-five years. He also serves as
  2 Superintendent for the SoCal District of the United Pentecostal Church International.
  3        10.    Defendant Gavin Newsom is sued in his official capacity as the
  4 Governor of California. The California Constitution vests the “supreme executive
  5 power of the State” in the Governor, who “shall see that the law is faithfully
  6 executed.” Cal. Const. Art. V, § 1. Governor Newsom signed the State Orders.
  7        11.    Defendant Xavier Becerra is the Attorney General of California. As the
  8 State’s chief law enforcement officer, Becerra is responsible for executing the State’s
  9 police powers. He is sued in his official capacity.
 10        12.    Defendant Sonia Angell is California’s Public Health Officer. Under the
 11 authority of the State Order, Angell decided which employees in the State are to be
 12 “Essential Critical Infrastructure Workers.” She is sued in her official capacity.
 13        13.    Defendant Wilma J. Wooten is San Diego County’s Public Health
 14 Officer. Wooten signed the County Order. She is sued in her official capacity.
 15        14.    Defendant Helen Robbins-Meyer is made a party to this Action in her
 16 official capacity as the Director of Emergency Services, County of San Diego. She
 17 signed the County Orders.
 18        15.    Defendant William D. Gore is made a party to this Action in his official
 19 capacity as Sheriff of the County of San Diego. He is responsible for enforcing the
 20 State Orders and the County Order.
 21        16.    Each and every Defendant acted under color of state law with respect to
 22 all acts or omissions herein alleged.
 23                            FACTUAL ALLEGATIONS
 24                                    Introduction
 25        17.    On or about March 13, 2020, President Donald J. Trump proclaimed a
 26 National State of Emergency as a result of the threat of the emergence of a novel
 27
 28
                                        4
           First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.955 Page 7 of 116



  1 coronavirus, COVID-19.3 Fear of the coronavirus epidemic has gripped California,
  2 the nation, and the world. The coronavirus outbreak has turned the world upside-
  3 down, causing profound damage to the lives of all Americans and to the national
  4 economy.
  5         18.    In response to the virus, many states imposed “stay-at-home” orders to
  6 “flatten the curve” of the spread of the virus. In the vast majority of states, these stay-
  7 at-home orders protected the constitutional rights of churches and religious believers
  8 during the coronavirus pandemic. 4 When those orders did not protect their
  9 constitutional rights, the Courts quickly corrected them. See, e.g., Maryville Baptist
 10 Church, Inc. v. Beshear, --- F.3d ---, 2020 WL 2111316 (6th Cir. 2020) (enjoining order
 11 that restricted attendance at religious services); On Fire Christian Ctr., Inc. v. Fischer, --
 12 - F. Supp. 3d ---, 2020 WL 1820249 (W.D. Ky. 2020) (same); First Baptist Church v.
 13 Kelly, --- F. Supp. 3d ---, 2020 WL 1910021 (D. Kan. 2020) (same); Tabernacle Baptist
 14 Church, Inc. of Nicholasville, Kentucky v. Beshear, No. 3:20-CV-00033-GFVT, 2020
 15 WL 2305307 (E.D. Ky. May 8, 2020) (same).
 16         19.    Those states recognized that, during this pandemic, Americans need the
 17 Spirit of Almighty God even more to help them weather these dark times—and that
 18 this need is no less “essential” than any other need. They understood that the rules
 19 of constitutional interpretation are not as rigidly fixed in a time of national
 20   3
      https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
 21 national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/
    4
 22 According to a recent article, only nine states did not have religious exemptions
    from their stay-at-home orders. See Chris Field, 9 states still prohibit religious
 23 gatherings during pandemic. All others have religious exemptions for stay-at-home orders,
    THE BLAZE (Apr. 28, 2020); https://www.theblaze.com/news/states-prohibit-
 24 religious-gatherings-pandemic (listing states with no religious protections as: Alaska,
 25 California, Idaho, Illinois, Minnesota, New Jersey, New York, Vermont,
    Washington.) On May 1, 2020, in response to a lawsuit, Illinois removed itself from
 26 that list. See Tina Sfondeles, Freedom to worship? Pritzker adds ‘free exercise of religion’
 27 as ‘essential’ activity in new order—but not large gatherings, CHICAGO SUN-TIMES (Apr.
    30, 2020, 9:58 p.m.), https://chicago.suntimes.com/2020/4/30/21243640/illinois-
 28 stay-at-home-order-jb-pritzker-free-exercise-religion.
                                         5
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.956 Page 8 of 116



  1 emergency. Jacobson v. Massachusetts, 197 U.S. 11 (1905). “But[, they understood,]
  2 even under Jacobson, constitutional rights still exist. Among them is the freedom to
  3 worship as we choose.” On Fire Christian Ctr., 2020 WL 1820249, at *8 (citing
  4 Jacobson, 197 U.S. at 31).
  5        20.   Those states had it right. See, e.g., Statement of Attorney General
  6 William P. Barr on Religious Practice and Social Distancing (Apr. 14, 2020);5
  7 Memorandum for the Assistant Attorney General for Civil Rights and All United
  8 States Attorneys (Apr. 27, 2020). 6
  9        21.   “To be sure, individual rights secured by the Constitution do not
 10 disappear during a public health crisis.” In re Abbott, 954 F.3d 772, 784 (5th Cir.
 11 2020). Fundamental and unalienable rights are, by their very nature, “essential”—
 12 they are the essential rights which led to the founding of this country and this state.
 13 For, “[h]istory reveals that the initial steps in the erosion of individual rights are
 14 usually excused on the basis of an ‘emergency’ or threat to the public. But the
 15 ultimate strength of our constitutional guarantees lies in the unhesitating application
 16 in times of crisis and tranquility alike.” United States v. Bell, 464 F.2d 667, 676 (2d
 17 Cir. 1972) (Mansfield, J., concurring).
 18        22.   For more than four hundred years, people have come to America in a
 19 quest for religious freedom. Like the Puritans, most of these pilgrims were fleeing
 20 religious persecution in Europe. They understood that “[n]o place, not even the
 21 unknown, is worse than any place whose state forbids the exercise of your sincerely
 22 held religious beliefs.” On Fire Christian Ctr., 2020 WL 1820249, at *2.
 23        23.   Stretching back to the formation of colonies like Pennsylvania and
 24 Rhode Island, where citizens could practice religion in a way that would not be
 25 impeded by the government, this basic freedom that was sought by so many colonists
 26
 27   https://www.justice.gov/opa/pr/attorney-general-william-p-barr-issues-statement-
      5

    religious-practice-and-social-distancing-0
 28 6 https://www.justice.gov/opa/page/file/1271456/download
                                        6
           First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.957 Page 9 of 116



  1 was enshrined in the constitutions of the states and, most importantly, in the First
  2 Amendment to the United States Constitution: “Congress shall make no law
  3 respecting the establishment of religion or prohibiting the free exercise thereof.”
  4 U.S. Const. amend I. This religious heritage is evident even today in the names of
  5 California’s cities, and specifically San Diego, whose founding 250 years ago by Fray
  6 St. Junípero Serra, the City celebrated just last year.
  7        24.    Yet in March of this year, the Golden State criminalized all religious
  8 assembly and communal religious worship. With the pandemic as justification,
  9 Governor Newsom and the County of San Diego expanded their authority by
 10 extraordinary lengths, depriving all Californians of fundamental rights protected by
 11 the U.S. and California Constitutions, including freedom of religion, speech, and
 12 assembly, and due process and equal protection under the law.
 13        25.    Unlike forty-two other states issuing stay-at-home orders, California did
 14 not mention religion or churches in its executive order. At the State level, the only
 15 reference to religious rights was a single line in a 23-page memorandum that clergy are
 16 “essential” for “faith-based services that are provided through streaming or other
 17 technologies that support physical distancing and state public health guidelines.” (Ex.
 18 1-2, at 16.) And at the County level, the orders make no reference to religion. (Ex. 2-1,
 19 Ex. 2-2, Ex. 2-3.)
 20        26.    Oddly “mental health workers” could keep their business open for in-
 21 person counseling and services.” (Ex. 1-2, at 2.) Thus, California apparently
 22 recognized the benefit of providing mental health and substance abuse support
 23 services—as long as they are not provided by pastors and churches.
 24        27.    At the same time as criminalizing worship—each of the Orders had a
 25 paragraph threatening criminal enforcement—the State Order (adopted and expanded
 26 upon by the County Order) allowed citizens to gather at liquor stores, pot-dispensaries,
 27 Planned Parenthood, Walmart, CVS, Costco, Home Depot, and many other locations
 28 deemed “essential.” The State Order deemed the entirety of the “entertainment
                                        7
           First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.958 Page 10 of 116



   1 industries” essential. (Ex. 1-2, at 23.)
   2        28.    This was not a hypothetical situation from an Orwellian novel describing
   3 a bleak future—this was the current and very real nightmare endured by millions of
   4 religious citizens who maintained the conviction that the faithful practice of regularly
   5 gathering together was absolutely “essential.” But those citizens decided to wait
   6 anyway. Religious Americans are no less patriotic than any other Americans, and are
   7 absolutely willing to do their part to “flatten the curve.” But they are not willing to
   8 have their faith denigrated, demeaned, and compared to attending a movie theater.
   9                   The History of the Executive Orders
  10        29.    On March 4, 2020, California Governor Gavin Newsom proclaimed a
  11 State of Emergency as a result of the threat of COVID-19.7
  12        30.    On March 19, 2020, California Governor Newsom issued Executive
  13 Order N-33-20 in which he ordered that “all residents are directed to immediately
  14 heed the current State public health directives.” (Ex. 1-1.)
  15        31.    The state public health directive requires “all individuals living in the
  16 State of California to stay home or at their place of residence except as needed to
  17 maintain continuity of operations of the federal critical infrastructure sectors. . . .” 8
  18        32.    On March 22, 2020, the California Public Health Officer designated a
  19 list of “Essential Critical Infrastructure Workers.” (Ex. 1-2.) Included on the list of
 20 the “essential workforce” are “faith based services that are provided through
  21 streaming or other technology.”
  22        33.    Accordingly, this list prohibits all religious leaders from conducting in-
  23 person and out-of-home religious services, regardless of the measures taken to reduce
  24 or eliminate the risk of the virus spreading. Meanwhile, the list deems the continuity
  25 of services provided by coffee baristas, burger flippers, and laundromat technicians to
  26
       7
  27   https://www.gov.ca.gov/wp-content/uploads/2020/03/3.4.20-Coronavirus-SOE-
     Proclamation.pdf.
  28 8 The State Public Health Directive was included in the text of the State Order.
                                          8
             First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.959 Page 11 of 116



   1 be so necessary for society that these activities are permitted to continue under the
   2 State Order, despite the existence of the very same risk Defendants rely on to stymie
   3 the exercise of fundamental rights.
   4        34.    The state public health directive, included in Executive Order N-33-20,
   5 provides that its directives “shall stay in effect until further notice.”
   6        35.    The County has issued orders alongside California, but those Orders
   7 have always viewed Executive Order N-33-20 as the floor. As such, the County
   8 Orders have always simply provided guidance on how to follow Executive Order N-
   9 33-20 within the County. For example, the County published a Social Distancing and
  10 Sanitation Protocol for Stage 1 essential business to follow. (Ex. 2-2.)
  11        36.    On April 28, 2020, Governor Newsom held a press conference in which
  12 he announced California’s current four stage Reopening Plan, and his intention on
  13 how he will modify his Executive Order N-33-20. That plan relegates religious
  14 services to the bottom of the pile, next to attending the cinema, and prioritizes
  15 reopening manufacturing and offices.
  16        37.    On May 4, 2020, Governor Newsom published a press release in which
  17 he announced that Stage 2 of the Reopening Plan—where offices and manufacturing
  18 will re-open—will begin, in part, on Friday, May 8, 2020.
  19        38.    On May 7, 2020, Governor Newsom published his Resilience Roadmap,
 20 which provided the means of beginning of Stage 2 of the Reopening Plan on Friday,
  21 May 8, 2020. (Ex. 1-3.)
  22                      Bishop Arthur Hodges and
  23               the South Bay United Pentecostal Church
  24        39.    South Bay Pentecostal Church is a reflection of the Chula Vista
  25 community. It is a multi-national, multi-cultural congregation. The majority of its
  26 members are Hispanic, with the balance consisting of Filipino, Caucasian, African-
  27 American, and other ethnic groups. The congregation represents a cross-section of
  28 society, from rich to poor and encompassing people of all ages. The congregation also
                                         9
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.960 Page 12 of 116



   1 includes members and visitors who run the gamut of essential workers. These
   2 essential workers and service providers receive spiritual support, comfort, guidance,
   3 and shelter from our ministry. The Church is an open and accepting community that
   4 believes all humans are children of God.
   5        40.    Bishop Hodges has served as senior Pastor and Bishop of the South Bay
   6 Pentecostal Church for thirty-five years. He also serves as a District Superintendent
   7 of the United Pentecostal Church International. He oversees more than two-hundred
   8 pastors and ministers, representing more than one-hundred churches across
   9 Southern California.
  10        41.    Bishop Hodges’ vocation was settled from an early age. He is the son of
  11 a Pentecostal Pastor. His father repeatedly built churches from scratch, establishing
  12 the community and moving on to repeat the same process in another town.
  13        42.    At the age of ten, he felt God calling him to the same ministry. However,
  14 sensing the labors of his Father, who was tasked with raising a family, maintaining his
  15 electrician business, and serving as a Pastor all at the same time, he understood the
  16 tremendous sacrifice that pastors are expected to make. At that age, he was
  17 frightened by the burden. As such, he was reluctant to accept God’s call.
  18        43.    When he was twelve, he attended a youth class. The teacher of that
  19 particular class was very passionate about the power of prayer. Frequently, he would
 20 end those classes in prayer meetings. At one prayer meeting, Bishop Hodges heard
  21 God asking him, “Are you willing to be my preacher? Will you be my minister?” In
  22 that moment, he said yes, and the fear of his father’s burden finally left him.
  23 However, it would be a number of years before he would make good on that promise.
  24        44.    Upon graduating from high school, Bishop Hodges believed he would
  25 become an airline pilot. However, his father requested that he honor his sacrifices in
  26 raising him and asked him to give Bible College a chance. Out of a sense of filial duty,
  27 Bishop Hodges enrolled at the Apostolic Bible Institute in St. Paul, Minnesota. While
  28 at the Institute, God’s call became too loud to ignore. With a missionary’s zeal, he
                                        10
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.961 Page 13 of 116



   1 threw himself into full-time ministry. He began preaching at youth camps,
   2 conferences, and other venues, traveling from city to city and state to state, sharing
   3 God’s Word with all who would open their hearts to listen.
   4        45.    Two years later, Bishop Hodges’ father invited him to serve as Assistant
   5 Pastor at South Bay Pentecostal Church. Sensing that life on the road was no place to
   6 grow a family, and with his wife pregnant with their first child, he agreed to accept
   7 the position. The passage of time brought change, and his father once more felt the
   8 call to move on to a new church. In his stead, Bishop Hodges was unanimously voted
   9 to take his place at South Bay, where he has served ever since.
  10        46.    Bishop Hodges is a sincere, strong believer that the Bible is the infallible
  11 and immutable word of God. This belief is one that he shares with South Bay
  12 Pentecostal Church. They believe that there is one God—the creator of all. They
  13 practice as best they know how and can according to their abilities and understanding
  14 of Scripture. “Not forsaking the assembling of ourselves together, as the manner of
  15 some is; but exhorting one another: and so much the more, as ye see the day
  16 approaching.” (Hebrews 10:25.)
  17        47.    The South Bay Pentecostal Church’s model is the New Testament
  18 church founded and described in the book of the Acts of the Apostles: “And when
  19 the day of Pentecost was fully come, they were all with one accord in one place.” (Acts
 20 2:1 [emphasis added].) They believe that “all” being gathered in “one place” is
  21 fundamental in order to fulfill Christ’s final charge that “you will be my witnesses.”
  22 (Acts 1:8.) Thus, at the Church’s very beginning, they believe that the foundational
  23 function of the church, all gathering together with one accord, was established.
  24        48.    The Book of Acts, which chronicles the founding of the Church, uses
  25 the word “together” thirty-one times, thus providing thirty-one reasons for the
  26 church to come together with one accord. Being “together” spiritually and physically
  27 is key in their preaching, teaching, and worship practice. This experience of
  28 worshipping together occurs both in the home and in the communal setting,
                                        11
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.962 Page 14 of 116



   1 “continuing daily with one accord in the temple, and breaking bread from house to
   2 house.” (Acts 2:46–47 [emphasis added].)
   3        49.    In observance of this sacred charge and sincerely held religious belief,
   4 South Bay Pentecostal Church holds between three and five services each Sunday. The
   5 average attendance at some of these services lies between two-hundred and three-
   6 hundred congregants. The Church’s sanctuary can hold up to six-hundred people.
   7        50.    The services focus on the scriptural charge to be “together”—both
   8 spiritually and physically. Services begin with Bible classes spread across different
   9 ages and groups. Each class may have between ten and one-hundred participants.
  10 When these classes conclude, congregants gather together with one accord for praise
  11 and worship. Those with special needs or sickness come forward and stand around
  12 the altar, where hands are laid upon them and they are then anointed. This sacrament
  13 observes the Scriptural charge to “let them pray over him, anointing him with oil in
  14 the name of the LORD.” (James 5:14.)
  15        51.    The Church believes that the act of laying on hands also assists in
  16 conferring, in a real sense, the gift of the Holy Ghost: “And when Paul had laid his
  17 hands on them, the Holy Ghost came on them.” (Acts 19:6.) The service concludes
  18 with preaching followed by a challenge to physical action, where the congregation is
  19 challenged to approach the altar to “come believing, come praying.” As mandated by
 20 Scripture, the service concludes with fellowship both inside and outside the
  21 sanctuary: “And they continued steadfastly in the apostles’ doctrine and fellowship,
  22 and in the breaking of bread, and in prayers.” (Acts 2:42.)
  23        52.    South Bay Pentecostal Church also perform baptisms, funerals,
  24 weddings, and other religious ceremonies.
  25        53.    They believe Scripture exhorts them to “[r]epent, and be baptized every
  26 one of you in the name of Jesus Christ for the remission of sins, and ye shall receive
  27 the gift of the Holy Ghost.” (Acts 2:38.) They believe this sacrament of “new birth”
  28 cannot be performed on one’s own, or by staying at home. One may repent on their
                                        12
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.963 Page 15 of 116



   1 own, but they cannot baptize themselves. They believe there is no justifiable reason for
   2 postponing the sacrament of baptism, as it is a necessary part of salvation.
   3        54.    Since the Orders prohibiting physical religious assembly were put in
   4 place, the Church’s ability to carry out its ministry has been dramatically curtailed.
   5 Bishop Hodges has neither experienced symptoms of nor been diagnosed with
   6 COVID-19.
   7        55.    These orders forbid the assembly required to come together with one
   8 accord. These orders forbid baptism, gathering around the altar, and any form of
   9 “being together” that is both physical and spiritual.
  10        56.    “Zoom Meetings” and other tele-conferencing applications are
  11 inadequate substitutes as they curtail a minister’s ability to lay hands upon a
  12 congregant or perform a baptism. They also curtail the congregation’s ability to
  13 approach the altar, which is central to their experience of faith.
  14        57.    As a result of the Orders, South Bay Pentecostal Church is prohibited
  15 from holding the services mandated by Scripture. These include the important
  16 milestone services that mark life events and even the end of a life.
  17        58.    South Bay Pentecostal Church desires to hold services in a manner that
  18 properly protects its congregants so that they may observe the inviolable precepts of
  19 Scripture and encourage and comfort one another during these troubling times of the
 20 COVID-19 outbreak. The Church’s congregation needs to connect with one another
  21 in order to receive the hope and encouragement they need to heal and grow in their
  22 faith and in order to observe the Scriptural requirement of gathering together with
  23 one accord.
  24        59.    The Orders’ outright ban on religious services are overbroad and
  25 unnecessary because Sunday services, baptisms, and funerals may be held in a
  26 manner consistent with the social distancing guidelines. If restaurants, auto
  27 mechanics, and marijuana dispensaries are capable of following these guidelines, the
  28 congregation of South Bay Pentecostal Church is certainly capable.
                                        13
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.964 Page 16 of 116



   1        60.    As the below photo demonstrates, South Bay Pentecostal Church
   2 possesses a large sanctuary that provides ample room to accommodate the six feet of
   3 social distancing required by the County and CDC requirements. Moreover, should
   4 the amount of congregants threaten to overwhelm the social distancing guidelines,
   5 additional services can be added to accommodate smaller gatherings that would
   6 satisfy those guidelines.
   7
   8
   9
  10
  11
  12
  13        61.    In addition, the Church can integrate masks, gloves, screens, veils, and
  14 other screening mechanisms in order to protect congregants and inhibit the spread of
  15 COVID-19 during all services, including Sunday worship, baptisms, and funerals.
  16 Furthermore, the Church will encourage anyone uncomfortable with gathering
  17 during the pandemic to stay at home. The Church will also require that anyone who
  18 is sick or has symptoms to stay at home.
  19        62.    In other words, the Church can and will abide by the County’s Social
 20 Distancing and Sanitation Protocol and Safe Reopening Plan, and any other necessary
  21 guidelines, just like any other organization.
  22        63.    These services are essential for the spiritual health of the congregation
  23 so that the congregants can exhort one another and the will of God during these
  24 difficult times.
  25        64.    The Church has previously demonstrated its ability to adopt and enforce
  26 suitable guidelines for social distancing practices through its work as what may be the
  27 largest food distributor to needy people in the South Bay region of San Diego County.
  28 Since the closure orders were placed, the Church worked with the Chula Vista Police
                                        14
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.965 Page 17 of 116



   1 Department to develop a drive-through food distribution system so that hundreds of
   2 cars may drive into and around the Church parking lot. Volunteers are provided
   3 masks and gloves and deliver groceries, contact-free, directly into each driver’s trunk
   4 or cargo area. During any given week, the Church distributes between three and
   5 twelve tons of food. The Church has also been publicly fêted for its efforts by the
   6 Mayor of Chula Vista.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18        65.    If the Church is capable of demonstrating and implementing proper
  19 social distance protocols for the purposes of food distribution, it is clearly capable of
 20 demonstrating and implementing similar protocols when engaging in its Scripturally
  21 mandated worship practices.
  22                    The Current State of the Pandemic
  23        66.    Due to the unified efforts of the American people, efforts to curb the
  24 coronavirus have proven successful.
  25        67.    The flattening of the curve has been well documented by a medical
  26 expert, Dr. George Deglado, M.D., who has been providing medical support and
  27 direction to a COVID-19 planning group using Monte Carlo simulations to create
  28 accurate planning models—models which have been consistently more accurate than
                                        15
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.966 Page 18 of 116



   1 the State’s models. According to Dr. Delgado:
   2                 It is clear that due to mitigation measures carried out
                     throughout California, the trajectory of the COVID-19
   3
                     pandemic has been altered; the “curve has been
   4                 flattened.” . . .
   5                 Hospitalizations and deaths are both lagging indicators. In
   6                 fact, deaths reflect infections that started approximately three
                     weeks prior. Except in certain geographic pockets where flare-
   7                 ups may occur, level or decreasing hospitalizations and death
   8                 rates are reassuring that we have reached a plateau or even a
                     decrease in the number of new infections.
   9
                     In California, the statistics support the flattening of the curve.
  10
                     Hospitalizations have remained at a relatively steady level and
  11                 ICU admissions have trended downward. Deaths have been at
  12                 a plateau since early April 6 with the daily death count from
                     April 6 to May 2 ranging from 31 to 115 per day. Only one of
  13                 those days had 100 or more deaths. Eight of those days had
  14                 counts less than 50. Again, deaths are the last lagging
                     indicator.
  15
                     Los Angeles County has reported about 1,200 deaths (out of
  16
                     California’s approximate total of 2,200). The curve of new
  17                 deaths has flattened, similar to the California curve. The
  18                 Monte Carlo model predicts that total deaths in Los Angeles
                     County will be approximately 1,900, for this year.
  19
                     The measure R0 (“R naught”) gives an indication of how
 20                  many additional persons an infected person can infect. When
  21                 R0 drops below one, an outbreak loses steam and begins to
                     subside. Our model shows that in Los Angeles County R0
  22                 decreased to less than one in early April.
  23
               68.   The flattening is also well documented by Kevin Systrom and Mike
  24
       Krieger, the founders of Instagram, who have created a website called Rt.live to track
  25
       the transmission rate nationwide. Like Dr. Delgado, their website shows that the
  26
       curve has effectively flattened. 9
  27
       9
  28       https://www.vox.com/recode/2020/4/21/21227855/coronavirus-spreading-by-
                                           16
               First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.967 Page 19 of 116



   1        69.    The flattening of the curve was also impressively illustrated in a graphic
   2 published 10 by Elon Musk:
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
 20         70.    This flattening is also illustrated by a review of the death rates in
  21 California. According to publicly available documents, as of July 1, 2019, the
  22 population of California is estimated to be 39,512,223 persons. 11 As of May 2, 2020,
  23 there are a total of only 2,215 deaths in California. 12 Thus, the probability of dying of
  24 COVID-19 in California is 5.6 out of 100,000. A comparison of California with other
  25
     state-instagram-effective-reproduction-rate
  26 10
        https://twitter.com/elonmusk/status/1255678979043778560
     11
  27 12 https://www.census.gov/quickfacts/fact/table/CA/PST045219
        https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/
  28 ncov2019.aspx#COVID-19%20by%20the%20Numbers.
                                         17
             First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.968 Page 20 of 116



   1 states by the Statista.com shows that California is doing amazingly well. 13
   2        71.     Finally, the flattening is also well corroborated by reports that California
   3 hospitals are laying off their staff because they have very few COVID-19 patients and
   4 they are precluded from performing elective procedures (i.e., cancer surgery, heart
   5 surgery). 14
   6                 California’s Four Stage Reopening Plan
   7        72.     As a result of their unified efforts, Americans began anticipating the day
   8 when they could reap the benefits of their hard work—their sacrifice. They began
   9 anticipating a lessening of the extreme measures imposed on them by their
  10 Governors, and began pushing for that lessening to come soon.
  11        73.     In response to that pressure, on Tuesday, April 27, 2020, Governor
  12 Newsom held a press conference in which he outlined how we “have not only bent
  13 the curve in the state of California, but stabilized it.” 15 As a result, “[t]he reality is,
  14 we are just a few weeks away, not months away, from making measurable and
  15 meaningful changes to our stay-at-home order.”16 This was supported by Governor
  16 Newsom’s later recitation of the statistics:
  17              The number of hospitalizations, 1.4% increase. Um, again,
                  we’re seeing some stabilization, decrease, modest increase,
  18
                  decrease, modest increase, uh, in the total number of
  19              people hospitalized. The number of people in ICU’s
 20               basically flat from yesterday, just one individual, uh, more
                  than in the last 24 hours in the ICU—so again,
  21              stabilization. 17
  22   Towards the end of the press conference, Governor Newsom announced that during
  23
       13
        https://www.statista.com/statistics/1109011/coronavirus-covid19-death-rates-us-
  24 by-state/
     14
  25 https://www.kusi.com/palomar-health-to-lay-off-317-employees-citing-lack-of-
     revenue/; https://calmatters.org/health/coronavirus/2020/05/health-care-workers-
  26 layoffs-california-coronavirus-nurses-furloughs-pay-cuts-hospitals/.
     15
  27 16 https://www.facebook.com/CAgovernor/videos/239711700434134/ at 6:03.
        Id. at 6:40.
     17
  28 Id. at 25:04.
                                         18
             First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.969 Page 21 of 116



   1 a press conference on the next day, he would outline the forthcoming “measurable
   2 and meaningful changes to our stay-at-home order.”
   3           74.   On Wednesday, Aril 28, 2020, Governor Newsom announced that those
   4 “meaningful modifications” would come in the form of a four stage plan—with the
   5 present situation representing Stage 1.18 During the press conference, Governor
   6 Newsom stressed that “the foundational point of emphasis we want to advance today
   7 is phase 2 . . . is in weeks not months, phase 3 and 4, months not weeks.” 19
   8           75.   During the press conference, Dr. Sonia Angell—the Director of the
   9 California Department of Public Health—explained Stage 2 as follows, and showed
  10 the following graphic:
  11
  12
  13
  14
  15
  16
  17
  18
  19
 20                  In stage 2, we’re going to really start focusing on lower risk
  21                 workplaces, that means gradually opening some of those
                     workplaces with adaptions. These include things like:
  22                 Retail, allowing for curbside pickup; Manufacturing, which
  23                 can include things like toys, clothing, other things,
                     furniture, that was not a part of the essential sector;
  24                 Talking about offices, this can include things like PR firms,
  25                 and consulting, and other places where telework is not
                     possible, but by modifying the environment itself, it can
  26
                     make it lower risk for individuals; and then ultimately
  27   18
            https://www.facebook.com/CAgovernor/videos/524013811808326/
       19
  28        Id. at 48:43.
                                           19
               First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.970 Page 22 of 116



   1               talking about opening more public spaces, things like parks
                   and trails, that may have historically been limited because
   2
                   of our concerns, trying to think about how we can modify
   3               that to make them safer for individuals to enjoy the outdoor
   4               spaces because we know physical activity is so important to
                   our health, and this is also about health, clearly. 20
   5
             76.   Dr. Angell then described Stage 3 and 4 as follows: “The third stage is
   6
       when we get into those areas that may be higher risk, those sectors that we think will
   7
       take a lot more modification to adapt in a way that can make them places where people
   8
       can move with lower risk.”21 “Those are things like getting your hair cut, uh getting
   9
       your nails done, doing anything that has very close inherent relationships with other
  10
       people, where the proximity is very close.”22 “And then ultimately, the space that we
  11
  12 all look forward to, someday as we move forward and work diligently together, is Stage
  13 4, which would be the end of the stay-at-home order. And that’s when we’d be
  14 opening all of our highest risk workplaces without modification necessary at that time,
  15 because at that time we will know that we have identified a way that we can keep
                                23
  16 people safe from COVID-19.
  17
  18
  19
 20
  21
  22
  23
  24
  25
  26   20
        Id. at 37:29.
       21
  27 22 Id. at 35:22.
        Id. at 35:52.
     23
  28    Id. at 46:49.
                                         20
             First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.971 Page 23 of 116



   1        77.    Then, on May 4, 2020, Governor Newsom issued a press release in
   2 which he stated that Stage 2 will begin, in part, on Friday, May 8, 2020. According to
   3 that press release, only some businesses will be allowed to reopen, like “bookstores,
   4 clothing stores, florists and sporting goods stores,” but not yet “offices, seated dining
   5 at restaurants, shopping malls or schools.” 24
   6        78.    On May 7, 2020, Governor Newsom held a press conference to
   7 announce the beginning of Stage 2, and the publication of his Resilience Roadmap
   8 (Ex. 1-3.) During that press conference, Governor Newsom was asked by a journalist
   9 why schools were being prioritized over places of worship. The following exchange
  10 followed:
  11               Q: Thank you Governor. Can you clarify why churches and
  12               salons are in Stage 3 and not Stage 2. Um, what makes
                   them more high risk than schools, for example? Uh, what
  13
                   factors are you weighing here when you decide what goes
  14               into what phase?
  15               A: Yeah, we’re, we’re looking at the science,
  16               epidemiology, looking again at frequency, duration, time,
                   uh, and looking at low risk-high reward, low risk-low
  17
                   reward, looking at a series of conditions and criteria, as well
  18               as best practices uh from other states and nations. 25
 19 In other words, places of worship are being sidelined because they provide a “low
 20 reward” in the eyes of California.
  21        79.    On May 7, 2020, Governor Newsom also published his Resilience
  22 Roadmap online. (Ex. 1-3.) That Roadmap identifies the industries that may open
  23 immediately (retail for curbside pickup, manufacturing and logistics), those that will
  24 open in a few weeks (shopping malls, car washes, schools, restaurants), and those
  25 that cannot open for several months, until Stage 3 is announced (salons, tattoo
  26
       24
  27    https://www.gov.ca.gov/2020/05/04/governor-newsom-provides-update-on-
     californias-progress-toward-stage-2-reopening/
  28 25 https://www.facebook.com/CAgovernor/videos/260976601615609/, at 50:36.
                                        21
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.972 Page 24 of 116



   1 parlors, gyms, bars, movie theaters, and places of worship). (Ex. 1-3, at 9). For each
   2 industry that will be allowed to open in Stage 2, the Roadmap also linked to industry-
   3 specific Pandemic Guidance that the industry must comply with. The industry must
   4 both comply with the guidance, and certify to the state that it is in compliance. The
   5 Guidance for two industries opening immediately—manufacturing and logistics—is
   6 included in Exhibits 1-3. At the same time, Governor Newsom published a press
   7 release announcing the Resilience Roadmap, and explaining the same. (Ex. 1-4.)
   8         80.    On May 10, 2020, the County of San Diego issued an Order of the
   9 Health Office and Emergency Regulations. (Ex. 2-1.) That order incorporated
  10 Governor Newsom’s Executive Order N-33-20, and set further guidelines for
  11 “essential businesses” and “reopening businesses” operating in San Diego County.
  12 Specifically, that order promulgated the County of San Diego “Social Distancing and
  13 Sanitation Protocol” that all essential businesses were required to fill out and adhere
  14 to. (Ex. 2-2.) The order also promulgated the County of San Diego “Safe Reopening
  15 Plan” Protocol that all businesses reopening pursuant to Governor Newsom’s May 7
  16 orders were required to fill out and adhere to. (Ex. 2-3.) The order also banned all
  17 gatherings of “more than one person” except at essential and reopening businesses
  18 or transit places. (Ex. 2-1, at 4.)
  19                                       Conclusion
 20          81.    In full understanding of the public and private danger posed by the
  21 coronavirus, churches and people of faith have conducted themselves, and intend to
  22 continue conducting themselves, in a manner that adheres to CDC and California
  23 guidelines on social distancing and safe gatherings. There is no generic protocol
  24 published by the State of California, but the County of San Diego’s Order includes a
  25 requirement that essential businesses complete and comply with its Protocols. (Ex. 2-
  26 2; Ex. 2-3.) Plaintiffs are fully willing to comply with these Protocols—and any
  27 reasonable Guidance mandated by the state—but they cannot abide by an indefinite
  28 shut down of their churches.
                                         22
             First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.973 Page 25 of 116



   1         82.   To be blunt, California’s present regime, which mandates that
   2 Californians who need the Spirit of Almighty God settle for the lesser spirits
   3 dispensed out of California’s liquor stores, is demeaning and denigrating to all
   4 persons of faith. Plaintiffs contend that, at least for their congregants, their
   5 assemblies are an “essential service” and should therefore, because of fundamental
   6 First Amendment Protections, be treated equal to Stage 2 “essential” businesses.
   7         83.   California’s targeting of religious adherents and total ban from religious
   8 assembly, even in a manner consistent with governmental social distancing
   9 guidelines, while permitting similar (and at times even more intimate) social
  10 interaction to continue unabated in retail and commercial establishments, flouts the
  11 protections of the U.S. and California Constitutions.
  12         84.   Thus, Plaintiffs bring this case to highlight the troubling erosion of
  13 fundamental and cherished liberties wrought by the imposition of the Orders and the
  14 Four Stage Reopening Plan, and their unconstitutional enforcement by the California
  15 Attorney General and San Diego police.
  16         85.   Plaintiffs do not seek to discredit or discard the government’s
  17 unquestionable interest in doing that task for which it was instituted—protecting the
  18 citizenry. But, as is often true in times of crisis and fear, Plaintiffs respectfully submit
  19 that to uphold its sworn duties, California has—perhaps unwittingly, perhaps not—
 20 stepped over a line the U.S. and California Constitutions do not permit. Plaintiffs
  21 thus bring this action to ensure that this Court safeguard the cherished liberties for
  22 which millions have fought, bled, and died. For, “[i]f the provisions of the
  23 Constitution be not upheld when they pinch as well as when they comfort, they may
  24 as well be discarded.” Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398, 483 (1934)
  25 (Sutherland, J., dissenting).
  26 ///
  27 ///
  28 ///
                                         23
             First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.974 Page 26 of 116



   1                           FIRST CLAIM FOR RELIEF
   2           Free Exercise Clause of First Amendment to U.S. Constitution
   3                          (By all Plaintiffs against All Defendants)
   4        86.    Plaintiffs incorporate by reference all allegations contained in the
   5 preceding paragraphs as though fully set forth herein.
   6        87.    The Orders and Defendants’ enforcement thereof violate the First
   7 Amendment, both facially and as-applied to Plaintiffs. The First Amendment of the
   8 Constitution protects the “free exercise” of religion. Fundamental to this protection
   9 is the right to gather and worship. See W. Va. State Bd. of Educ. v. Barnette, 319 U.S.
  10 624, 638 (1943) (“The very purpose of a Bill of Rights was to withdraw certain
  11 subjects from the vicissitudes of political controversy, to place them beyond the reach
  12 of majorities and officials and to establish them as legal principles to be applied by the
  13 courts . . . [such as the] freedom of worship and assembly.”). The Free Exercise
  14 Clause applies to the states through the Due Process Clause of the Fourteenth
  15 Amendment. Cantwell v. Connecticut, 310 U.S. 296 (1940).
  16        88.    As the Supreme Court has noted, “a law burdening religious practice
  17 that is not neutral or not of general application must undergo the most rigorous of
  18 scrutiny.” Church of the Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 546 (1993).
  19 “A law is not generally applicable if its prohibitions substantially underinclude non-
 20 religiously motivated conduct that might endanger the same governmental interest
  21 that the law is designed to protect.” Stormans, Inc. v. Wiesman, 794 F.3d 1064, 1079
  22 (9th Cir. 2015) (citing Lukumi, 508 U.S. at 542–46). “In other words, if a law pursues
  23 the government’s interest ‘only against conduct motivated by religious belief,’ but
  24 fails to include in its prohibitions substantial, comparable secular conduct that would
  25 similarly threaten the government’s interest, then the law is not generally
  26 applicable.” Id.
  27        89.    The Orders and Reopening Plan are neither neutral nor of general
  28 application. Defendants’ restrictions have specifically and explicitly targeted religious
                                         24
             First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.975 Page 27 of 116



   1 and “faith-based” services and are thus not neutral on their face. Defendants have
   2 prohibited certain public and private gatherings deemed “non-essential,” including
   3 out-of-home religious services, while exempting a laundry list of industries and
   4 services purportedly “essential” to the government’s various interests, including
   5 medical cannabis dispensaries and other medical providers, courts, public utilities,
   6 daycare and childcare, and “necessary” shopping.
   7          90.   In addition to relegating all faith activities to a third-class status (at best),
   8 Defendants have threatened criminal penalties for holding in person services, and
   9 have thus substantially burdened Plaintiffs’ religious exercise. Defendants have
  10 forced Plaintiffs to choose between their sincerely held religious beliefs and their
  11 desire to follow secular rules, in many cases imposed by unelected officials.
  12          91.   Laws and government actions that burden religious practice and are
  13 either not neutral or not generally applicable must satisfy a compelling governmental
  14 interest and be narrowly tailored to achieve that end.
  15          92.   Defendants’ mandates are not “narrowly tailored” to further any
  16 compelling governmental interest. Defendants have granted numerous special
  17 exemptions to their bans on public gatherings and conduct, including for purportedly
  18 “essential” businesses and activities, provided that social distancing practices are
  19 observed. Since these gatherings may be permitted, there can be no doubt that
 20 Defendants must permit Plaintiffs to engage in religious activities and services
  21 provided that Plaintiffs also adhere to the social distancing guidelines currently in
  22 place.
  23          93.   Requiring Plaintiffs to abstain from religious gatherings, despite
  24 substantial modifications to satisfy the public health interests at stake, violates
  25 Plaintiffs’ Constitutional right to free exercise of religion. The state does not have the
  26 power under our Constitutional scheme to decree that as to faith activities,
  27 “streaming” (for those congregations and parishioners with the wealth and
  28 technological acumen to partake of such truncated substitutes) is “good enough”
                                          25
              First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.976 Page 28 of 116



   1 when at the same time the state protects the entertainment industry and media
   2 organizations’ First Amendment rights while denying the Plaintiffs their First
   3 Amendment rights.
   4        94.    Plaintiffs have no adequate remedy at law and will suffer serious and
   5 irreparable harm to their constitutional rights unless Defendants are enjoined from
   6 implementing and enforcing the Orders.
   7        95.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
   8 declaratory relief and temporary, preliminary, and permanent injunctive relief
   9 invalidating and restraining enforcement of the Orders.
  10        96.    Plaintiffs found it necessary to engage the services of private counsel to
  11 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
  12 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
  13                         SECOND CLAIM FOR RELIEF
  14       Free Exercise of Religion of Article I, Section 4, of the Cal. Constitution
  15                          (By all Plaintiffs against All Defendants)
  16        97.    Plaintiffs incorporate by reference all allegations contained in the
  17 preceding paragraphs as though fully set forth herein.
  18        98.    In California “[f]ree exercise and enjoyment of religion without
  19 discrimination or preference are guaranteed.” Cal. Const. Art. 1, §4.
 20         99.    “In general, the religion clauses of the California Constitution are read
  21 more broadly than their counterparts in the federal Constitution.” Carpenter v. City
  22 and County of San Francisco, 93 F.3d 627, 629 (9th Cir. 1996). Courts “therefore
  23 review [a] challenge. . . under the free exercise clause of the California Constitution
  24 in the same way [they] might have reviewed a similar challenge under the federal
  25 Constitution after Sherbert, and before Smith. In other words, we apply strict
  26 scrutiny.” Catholic Charities of Sacramento, Inc. v. Superior Court, 32 Cal. 4th 527, 562
  27 (2004) (citations omitted).
  28        100. For the reasons stated in Plaintiffs’ First Claim for Relief, requiring
                                         26
             First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.977 Page 29 of 116



   1 Plaintiffs to abstain from its religious gatherings, despite substantial modifications to
   2 satisfy the public health interests at stake, violates Plaintiffs’ free exercise rights
   3 under the California Constitution as well.
   4        101. Plaintiffs have no adequate remedy at law and will suffer serious and
   5 irreparable harm to their constitutional rights unless Defendants are enjoined from
   6 implementing and enforcing the Orders, or are enjoined from at least finding religious
   7 services to be stage-two “essential.”
   8        102. Plaintiffs have found it necessary to engage the services of private
   9 counsel to vindicate their rights under the law. Plaintiffs are therefore entitled to an
  10 award of attorney fees and costs pursuant to California Code of Civil Procedure
  11 Section 1021.5.
  12                          THIRD CLAIM FOR RELIEF
  13           Establishment Clause of First Amendment to U.S. Constitution
  14                         (By all Plaintiffs against All Defendants)
  15        103. Plaintiffs incorporate by reference all allegations contained in the
  16 preceding paragraphs as though fully Set forth herein.
  17        104. The Orders and Defendants’ enforcement thereof violate the First
  18 Amendment, both facially and as-applied to Plaintiffs. The Establishment Clause of
  19 the “First Amendment mandates governmental neutrality between religion and
 20 religion, and between religion and nonreligion.” McCreary Cty., Ky. v. Am. Civil
  21 Liberties Union of Ky., 545 U.S. 844, 860 (2005) (citing Epperson v. Arkansas, 393 U.S.
  22 97, 104 (1968)). The Establishment Clause applies to the states through the Due
  23 Process Clause of the Fourteenth Amendment. Everson v. Board of Ed. of Ewing, 330
  24 U.S. 1 (1947).
  25        105. The Orders, as stated, advance no secular purpose. Defendants have
  26 made numerous exceptions to their Orders, permitting the same conduct
  27 (counseling) if performed by secular practitioners but not religious ministers.
  28 Defendants have also distinguished between religions, permitting services that can be
                                        27
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.978 Page 30 of 116



   1 performed via livestream to proceed, but banning all services that require in-person
   2 participation. It is not for Defendants to determine which faiths may have their
   3 services proceed.
   4        106. The Orders and Defendants’ ad hoc enforcement of them have the
   5 primary effect of inhibiting religious activity.
   6        107. Defendants have failed to avoid excessive government entanglement
   7 with religion. Defendants permit only some forms of religious observance, such as
   8 livestreamed, at-home religious activities.
   9        108. There is no historical precedent in the United States for inhibiting
  10 religious practices on terms more restrictive than those imposed on identical secular
  11 activities, as Defendants do now.
  12        109. Plaintiffs have no adequate remedy at law and will suffer serious and
  13 irreparable harm to their constitutional rights unless Defendants are enjoined from
  14 implementing and enforcing the Orders.
  15        110. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
  16 declaratory relief and temporary, preliminary, and permanent injunctive relief
  17 invalidating and restraining enforcement of the Orders.
  18        111.     Plaintiffs found it necessary to engage the services of private counsel to
  19 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
 20 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
  21                          FOURTH CLAIM FOR RELIEF
  22               Free Speech Clause of First Amendment to U.S. Constitution
  23                           (By all Plaintiffs against All Defendants)
  24        112. Plaintiffs incorporate by reference all allegations contained in the
  25 preceding paragraphs as though fully Set forth herein.
  26        113.     The Orders and Defendants’ enforcement thereof violate the First
  27 Amendment, both facially and as-applied to Plaintiffs.
  28        114. Under Defendants’ Orders, public gatherings and church services are
                                        28
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.979 Page 31 of 116



   1 prohibited.
   2        115.    Plaintiffs engage in protected speech through worship, religious
   3 discussions, singing hymns, and praying with their congregation.
   4        116.    Defendants’ imposition of the Orders is unreasonable and has a chilling
   5 effect on protected speech by outright banning in-person church services at the pain
   6 of criminal penalty. Additionally, the State Orders were accompanied by statements
   7 that they would generally not be enforced by police, and that officers should exercise
   8 discretion before considering doing so. But the Orders fail to provide any guidance as
   9 to what violations would be prioritized, leaving it up to the officers’ unfettered
  10 discretion to decide which violations to enforce. Such a lack of standards along with a
  11 grant of such discretion renders the Orders unconstitutional both facially and as they
  12 are applied.
  13        117.    The Orders are unconstitutionally overbroad, and therefore void as a
  14 matter of law, both on their faces, and as it is applied.
  15        118. Plaintiffs have no adequate remedy at law and will suffer serious and
  16 irreparable harm to their constitutional rights unless Defendants are enjoined from
  17 implementing and enforcing the Orders.
  18        119.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
  19 declaratory relief and temporary, preliminary, and permanent injunctive relief
 20 invalidating and restraining enforcement of the Orders.
  21        120. Plaintiffs found it necessary to engage the services of private counsel to
  22 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
  23 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
  24                           FIFTH CLAIM FOR RELIEF
  25          Freedom of Speech of Article I, Section 2, of the Cal. Constitution
  26                          (By all Plaintiffs against All Defendants)
  27        121. Plaintiffs incorporate by reference all allegations contained in the
  28 preceding paragraphs as though fully set forth herein.
                                         29
             First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.980 Page 32 of 116



   1        122. In California, “[e]very person may freely speak, write and publish his or
   2 her sentiments on all subjects, being responsible for the abuse of this right. A law may
   3 not restrain or abridge liberty of speech or press.” Cal. Const. Art. 1, §2.
   4        123. “The California Supreme Court has recognized that the California
   5 Constitution is ‘more protective, definitive and inclusive of rights to expression and
   6 speech’ than the First Amendment to the United States Constitution.” Rosenbaum v.
   7 City and County of San Francisco, 484 F.3d 1142, 1167 (9th Cir. 2007).
   8        124. For the reasons stated in Plaintiffs’ Fourth Claim for Relief, requiring
   9 Plaintiffs to abstain from their religious gatherings, despite substantial modifications
  10 to satisfy the public health interests at stake, violates Plaintiffs’ liberty of speech
  11 rights under the California Constitution as well.
  12        125. Plaintiffs have no adequate remedy at law and will suffer serious and
  13 irreparable harm to their constitutional rights unless Defendants are enjoined from
  14 implementing and enforcing the Orders.
  15        126. Plaintiffs have found it necessary to engage the services of private
  16 counsel to vindicate their rights under the law. Plaintiffs are therefore entitled to an
  17 award of attorneys’ fees and costs pursuant to California Code of Civil Procedure
  18 Section 1021.5.
  19                           SIXTH CLAIM FOR RELIEF
 20              Violation of First Amendment Freedom of Assembly Clause
  21                          (By all Plaintiffs against All Defendants)
  22        127. Plaintiffs incorporate by reference all allegations contained in the
  23 preceding paragraphs as though fully set forth herein.
  24        128. The Orders and Defendants’ enforcement thereof violate the First
  25 Amendment, both facially and as-applied to Plaintiffs. The First Amendment of the
  26 Constitution protects the “right of the people peaceably to assemble.” The Freedom
  27 of Assembly Clause was incorporated against the states in De Jonge v. Oregon, 299
  28 U.S. 353 (1937).
                                        30
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.981 Page 33 of 116



   1        129. “The right of free speech, the right to teach, and the right of assembly
   2 are, of course, fundamental rights.” Whitney v. California, 274 U.S. 357, 373 (1927).
   3 When a government practice restricts fundamental rights, it is subject to “strict
   4 scrutiny” and can be justified only if it furthers a compelling government purpose
   5 and, even then, only if no less restrictive alternative is available. See, e.g., San Antonio
   6 Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 16-17 (1973); Dunn v. Blumstein, 405 U.S.
   7 330 (1972).
   8        130. By denying Plaintiffs the ability to conduct services, Defendants are in
   9 violation of the Freedom of Assembly Clause. Defendants cannot meet the no-less-
  10 restrictive-alternative test. The CDC’s and the County’s social distancing guidelines
  11 are appropriate to limit the spread of COVID-19. Imposing more restrictive
  12 requirements that target churches while at the same time allowing manufacturing,
  13 logistics, offices, retail, and restaurants to open is not the least restrictive means of
  14 achieving Defendants’ public safety goals.
  15        131.   Requiring Plaintiffs to abstain from religious gatherings, despite
  16 substantial modifications to satisfy the public health interests at stake, violates
  17 Plaintiffs’ Constitutional right to peaceably assemble.
  18        132. Plaintiffs have no adequate remedy at law and will suffer serious and
  19 irreparable harm to their constitutional rights unless Defendants are enjoined from
 20 implementing and enforcing the Orders.
  21        133. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
  22 declaratory relief and temporary, preliminary, and permanent injunctive relief
  23 invalidating and restraining enforcement of the Orders.
  24        134. Plaintiffs found it necessary to engage the services of private counsel to
  25 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
  26 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
  27 ///
  28 ///
                                         31
             First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.982 Page 34 of 116



   1                        SEVENTH CLAIM FOR RELIEF
   2     Freedom of Assembly of Article I, Section 3, of the California Constitution
   3                         (By all Plaintiffs against All Defendants)
   4        135. Plaintiffs incorporate by reference all allegations contained in the
   5 preceding paragraphs as though fully set forth herein.
   6        136. In California “[t]he people have the right to . . . assemble freely to
   7 consult for the common good.” Cal. Const. Art. 1, §3.
   8        137.   For the reasons stated in Plaintiffs’ Sixth Claim for Relief, requiring
   9 Plaintiffs to abstain from their religious gatherings, despite substantial modifications
  10 to satisfy the public health interests at stake, violates Plaintiffs’ right to assemble
  11 freely under the California Constitution as well.
  12        138. Plaintiffs have no adequate remedy at law and will suffer serious and
  13 irreparable harm to their constitutional rights unless Defendants are enjoined from
  14 implementing and enforcing the Orders.
  15        139. Plaintiffs have found it necessary to engage the services of private
  16 counsel to vindicate their rights under the law. Plaintiffs are therefore entitled to an
  17 award of attorneys’ fees and costs pursuant to California Code of Civil Procedure
  18 Section 1021.5.
  19                         EIGHTH CLAIM FOR RELIEF
 20         Right to Liberty of Article I, Section 1, of the California Constitution
  21                         (By all Plaintiffs against All Defendants)
  22        140. Plaintiffs incorporate by reference all allegations contained in the
  23 preceding paragraphs as though fully set forth herein.
  24        141. In California, “[a]ll people are by nature free and independent and have
  25 inalienable rights. Among these are enjoying and defending life and liberty, acquiring,
  26 possessing, and protecting property, and pursuing and obtaining safety, happiness,
  27 and privacy.” Cal. Const. Art. 1, §1.
  28        142. California courts have found that Public Health Officials could not
                                        32
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.983 Page 35 of 116



   1 quarantine 12 blocks of San Francisco Chinatown because of nine deaths due to
   2 bubonic plague. See Jew Ho v. Williamson, 103 F. 10 (C.C. Cal. 1900); Wong Wai v.
   3 Williamson, 103 F. 1 (C.C. Cal. 1900).
   4        143. In Jew Ho and Wong Wai, the California courts found that there were
   5 more than 15,000 people living in the twelve blocks of San Francisco Chinatown who
   6 were to be quarantined. The courts found it unreasonable to shut down the ability of
   7 over 15,000 people to make a living because of nine deaths. This was one death for
   8 every 1,666 inhabitants of Chinatown.
   9        144. In Jew Ho, the court stated that it was “purely arbitrary, unreasonable,
  10 unwarranted, wrongful, and oppressive interference with the personal liberty of
  11 complainant” who had “never had or contracted said bubonic plague; that he has
  12 never been at any time exposed to the danger of contracting it, and has never been in
  13 any locality where said bubonic plague, or any germs of bacteria thereof, has or have
  14 existed.” Jew Ho, 103 F. 10.
  15        145. California courts have instead focused on the necessity of there being
  16 “reasonable grounds [] to support the belief that the person so held [quarantined] is
  17 infected.” Ex parte Martin, 83 Cal. App. 2d 164 (1948). Public Health Officials must
  18 be able to show “probable cause to believe the person so held has an infectious
  19 disease. . . .” Id. “[A] mere suspicion [of a contagious disease], unsupported by facts
 20 giving rise to reasonable or probable cause, will afford no justification at all for
  21 depriving persons of their liberty and subjecting them to virtual imprisonment under a
  22 purported order of quarantine.” Ex parte Arta, 52 Cal. App. 380, 383 (1921)
  23 (emphasis added).
  24        146. As stated above, as of May 2, 2020, COVID-19 is responsible for 2,215
  25 deaths in California. As of July 1, 2019, the population of California is estimated to be
  26 39,512,223 persons. Thus, the probability of dying of COVID-19 in California is 5.6
  27 out of 100,000.
  28        147. Plaintiffs have never had or contracted said coronavirus, and have not
                                        33
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.984 Page 36 of 116



   1 had any contact with individuals who have tested positive.
   2         148. Requiring Plaintiffs to abstain from all religious gatherings, despite
   3 substantial modifications to satisfy the public health interests at stake, violates their
   4 California Constitutional liberty rights.
   5         149. Plaintiffs have no adequate remedy at law and will suffer serious and
   6 irreparable harm to their constitutional rights unless Defendants are enjoined from
   7 implementing and enforcing the Orders.
   8         150. Plaintiffs have found it necessary to engage the services of private
   9 counsel to vindicate their rights under the law. Plaintiffs are therefore entitled to an
  10 award of attorneys’ fees and costs pursuant to California Code of Civil Procedure
  11 Section 1021.5.
  12                            NINTH CLAIM FOR RELIEF
  13                Violation of Substantive Rights in the Due Process Clause of
  14                       Fourteenth Amendment to U.S. Constitution
  15                           (By all Plaintiffs against All Defendants)
  16         151.     Plaintiffs incorporate by reference all allegations contained in the
  17 preceding paragraphs as though fully set forth herein.
  18         152. The Orders and Defendants’ enforcement thereof violate Plaintiffs’
  19 substantive due process rights secured by the Fourteenth Amendment to the U.S.
 20 Constitution. Under the Due Process Clause of the Fourteenth Amendment, no State
  21 shall “deprive any person of life, liberty, or property, without due process of law.”
  22 The fundamental liberties protected by this Clause include most of the rights
  23 enumerated in the Bill of Rights. See Duncan v. Louisiana, 391 U.S. 145, 147–149
  24 (1968). In addition, these liberties extend to certain personal choices central to
  25 individual dignity and autonomy, including intimate choices that define personal
  26 identity and beliefs. See, e.g., Eisenstadt v. Baird, 405 U.S. 438, 453 (1972); Griswold v.
  27 Connecticut, 381 U.S. 479, 484–486 (1965).
  28         153. Plaintiffs’ rights to freedom of religion, assembly, speech, and travel are
                                         34
             First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.985 Page 37 of 116



   1 fundamental rights protected by the U.S. Constitution. See, e.g., Aptheker v. Secretary
   2 of State, 378 U.S. 500, 520 (1964); Kent v. Dulles, 357 U.S. 116, 127 (1958).
   3        154. When a government practice restricts fundamental rights such as the
   4 right to practice religion freely, assemble peacefully, speak, and travel, it is subject to
   5 “strict scrutiny” and can be justified only if it furthers a compelling government
   6 purpose, and, even then, only if no less restrictive alternative is available. See, e.g.
   7 Memorial Hospital v. Maricopa County, 415 U.S. 250, 257–58 (1974); Dunn v.
   8 Blumstein, 405 U.S. 330, 339-341 (1972); Shapiro v. Thompson, 394 U.S. 618, 89
   9 (1969), Maher v. Roe, 432 U.S. 464, 488 (1977).
  10        155. Strict scrutiny applies to Plaintiffs’ claims because the Orders mandate
  11 that Plaintiffs stay at home, impinging on their fundamental rights to freedom of
  12 religion, assembly, speech, and travel. These Orders do not permit Plaintiffs to
  13 exercise these rights, even while conforming to the CDC and County guidelines for
  14 social distancing, unless Defendants deem them “essential” or as participating in
  15 “essential” activities.
  16        156. Defendants’ mandates are not “narrowly tailored” to further any
  17 compelling governmental interest. Defendants have granted numerous special
  18 exemptions to their bans on public gatherings, including for purportedly “essential”
  19 businesses and activities, provided that social distancing practices are observed; and
 20 even for out-of-home religious services during Easter, an important day of religious
  21 significance for Christians. Since these gatherings can be permitted, there can be no
  22 doubt that Defendants may, and therefore must, permit Plaintiffs to engage in
  23 equivalent constitutionally-protected activities provided that Plaintiffs also adhere to
  24 the social distancing guidelines.
  25        157. Plaintiffs have no adequate remedy at law and will suffer serious and
  26 irreparable harm to their constitutional rights unless Defendants are enjoined from
  27 implementing and enforcing the Orders.
  28        158. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
                                         35
             First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.986 Page 38 of 116



   1 declaratory relief and temporary, preliminary, and permanent injunctive relief
   2 invalidating and restraining enforcement of the Orders.
   3        159. Plaintiffs found it necessary to engage the services of private counsel to
   4 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
   5 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
   6                         TENTH CLAIM FOR RELIEF
   7      Equal Protection Clause of Fourteenth Amendment to U.S. Constitution
   8                         (By all Plaintiffs against All Defendants)
   9        160. Plaintiffs incorporate by reference all allegations contained in the
  10 preceding paragraphs as though fully set forth herein.
  11        161.   The Orders and Defendants’ enforcement thereof violate the
  12 Fourteenth Amendment, both facially and as-applied to Plaintiffs. The Fourteenth
  13 Amendment of the Constitution provides that “[n]o State shall . . . deny to any
  14 person within its jurisdiction the equal protection of the laws.” Equal protection
  15 requires the state to govern impartially—not draw arbitrary distinctions between
  16 individuals based solely on differences that are irrelevant to a legitimate
  17 governmental objection.
  18        162. Defendants intentionally and arbitrarily categorize individuals and
  19 conduct as either “essential” or “non-essential.” Those persons classified as
 20 “essential,” or as participating in essential services, are permitted to go about their
  21 business and activities provided certain social distancing practices are employed.
  22 Those classified as “nonessential,” or as engaging in non-essential activities, are
  23 required to stay in their residence, unless it becomes necessary for them to leave for
  24 one of the enumerated “essential” activities.
  25        163. Strict scrutiny under the Equal Protection Clause applies where, as here,
  26 the classification impinges on a fundamental right, including the right to practice
  27 religion freely, the right to free speech and assembly, and the right to travel, among
  28 others.
                                        36
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.987 Page 39 of 116



   1        164. Defendants cannot satisfy strict scrutiny, because their arbitrary
   2 classifications are not narrowly tailored measures that further compelling government
   3 interests, for the reasons stated above.
   4        165. Plaintiffs have no adequate remedy at law and will suffer serious and
   5 irreparable harm to their constitutional rights unless Defendants are enjoined from
   6 implementing and enforcing the Orders.
   7        166. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
   8 declaratory relief and temporary, preliminary, and permanent injunctive relief
   9 invalidating and restraining enforcement of the Orders.
  10        167. Plaintiffs found it necessary to engage the services of private counsel to
  11 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
  12 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
  13                       ELEVENTH CLAIM FOR RELIEF
  14                 Vagueness in Violation of the Due Process Clause of
  15                     Fourteenth Amendment to U.S. Constitution
  16                         (By all Plaintiffs against All Defendants)
  17        168. Plaintiffs incorporate by reference all allegations contained in the
  18 preceding paragraphs as though fully set forth herein.
  19        169. The Orders and Defendants’ enforcement thereof violate the Due
 20 Process Clause of the Fourteenth Amendment, both facially and as-applied to
  21 Plaintiffs.
  22        170. A regulation is constitutionally void on its face when, as matter of due
  23 process, it is so vague that persons “of common intelligence must necessarily guess at
  24 its meaning and differ as to its application” Connally v. General Const. Co., 269 U.S.
  25 385, 391 (1926); People ex rel. Gallo v. Acuna, 14 Cal.4th 1090, 1115 (1997). The void
  26 for vagueness doctrine is designed to prevent arbitrary and discriminatory
  27 enforcement. The problem with a vague regulation is that it “impermissibly delegates
  28 basic policy matters to policemen, judges, and juries for resolution on an ad hoc and
                                        37
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.988 Page 40 of 116



   1 subjective basis. . . .” Grayned v. City of Rockford, 408 U.S. 104, 108–09 (1972).
   2        171.   Defendants’ Orders are void for vagueness for the following reasons:
   3               a. The State Order provides that individuals are ordered to “heed”
   4                  State public health directives. The word “heed” is defined by
   5                  Webster’s Dictionary to mean “to give consideration or attention
   6                  to”—not specifically to adhere to those directives. Yet, the State
   7                  Order is widely reported in the media and cited by local and state
   8                  officials, including the County Orders, as compelling compliance
   9                  with State public health directives to shelter in place unless
  10                  conducting essential business. The State Order also includes the text
  11                  of the public health directive, which includes language that ostensibly
  12                  “order[s]” compliance, creating further ambiguity as to whether
  13                  Plaintiffs must comply with, or merely heed, the public health
  14                  directive. Accordingly, the State Order is vague as to what precisely
  15                  is being ordered, and what actions may result in criminal penalties,
  16                  fines, or imprisonment.
  17               b. All of the Orders, when issued, were surrounded by statements in
  18                  press conferences or press releases stating that they can be enforced,
  19                  but will not always be enforced. And that citizens should police
 20                   themselves, and that officers should exercise good faith judgment.
  21                  Thus, without guidance, no reasonable person would know whether
  22                  his conduct is going to subject him to prosecution. In a March 19,
  23                  2020, press conference, Governor Newsom stressed that there will
  24                  be no police enforcement of the State Orders. 26 And in March 18,
  25                  2020, press conference, the County’s Dr. Wilma Wooten stressed
  26                  that she was only expecting 80%-90% compliance—which would be
  27   26
       https://www.facebook.com/CAgovernor/videos/494465634769746/, at 4:00 and
  28 34:00.
                                        38
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.989 Page 41 of 116



   1                      sufficient.27
   2            172. As a result of these ambiguities, no reasonable person could understand
   3 what conduct violates the Orders and might subject that person to criminal penalties.
   4            173.   Plaintiffs have no adequate remedy at law and will suffer serious and
   5 irreparable harm to their constitutional rights unless Defendants are enjoined from
   6 implementing and enforcing the Orders.
   7            174. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
   8 declaratory relief and temporary, preliminary, and permanent injunctive relief
   9 invalidating and restraining enforcement of the Orders.
  10            175. Plaintiffs found it necessary to engage the services of private counsel to
  11 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
  12 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
  13                                      PRAYER FOR RELIEF
  14            WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants
  15 and request the following relief:
  16            A. An order and judgment declaring that the Orders, facially and as-applied to
  17               Plaintiffs, violate the First and Fourteenth Amendments to the U.S.
  18               Constitution and Article 1, Sections 1, 2, and 4 of the California
  19               Constitution;
 20             B. An order temporarily, preliminarily, and permanently enjoining and
  21               prohibiting Defendants from enforcing the Orders except as to requiring
  22               Plaintiffs to comply with the County of San Diego’s Social Distancing and
  23               Sanitation Protocol and Safe Reopening Plan, and any other reasonable
  24               protocol;
  25            C. For attorneys’ fees and costs; and
  26            D. Such other and further relief as the Court deems appropriate and just.
  27
       27
  28        https://youtu.be/sogjrotTCSw, at 1:10:15.
                                            39
                First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.990 Page 42 of 116



   1
                                        Respectfully submitted,
   2
   3                                    LiMANDRI & JONNA LLP
   4
   5 Dated: May 11, 2020          By:   ____________________
   6                                    Charles S. LiMandri
                                        Paul M. Jonna
   7
                                        Jeffrey M. Trissell
   8                                    Attorneys for Plaintiffs
   9
  10                                    THOMAS MORE SOCIETY
  11
       Dated: May 11, 2020        By:   ____________________
  12                                    Thomas Brejcha
  13                                    Peter Breen
                                        Attorneys for Plaintiffs
  14
  15
  16
                                        DHILLON LAW GROUP INC.
  17
  18
       Dated: May 11, 2020        By:   ____________________
  19                                    Harmeet K. Dhillon
 20                                     Mark P. Meuser
                                        Gregory R. Michael
  21
                                        Attorneys for Plaintiffs
  22
  23
  24
  25
  26
  27
  28
                                        40
            First Amended Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.991 Page 43 of 116




                                                          EXHIBIT 1-1
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.992 Page 44 of 116
                          EXECUTIVE DEPARTMENT
                           STATE OF CALIFORNIA


                                       EXECUTIVE ORDER N-33·20

               WHEREAS on March 4, 2020. I proclaimed a State of Emergency to exist in
         California as a result of the threat of COVID-19: and

               WHEREAS in a short period of time, COVID-19 has rapidly spread
         throughout California, necessitating updated and more stringent guidance from
         federal, state. and local public health officials; and

                WHEREAS for the preservation of public health and safety throughout the
         entire State of California. I find it necessary for all Californians to heed the State
         public health directives from the Department of Public Health.

                NOW, THEREFORE, I, GAVIN NEWSOM, Governor of the State of California,
         in accordance with the authority vested in me by the State Constitution and
         statutes of the State of California, and in particular. Government Code sections
         8567, 8627, and 8665 do hereby issue the following Order to become effective
         immediately:

               IT IS HEREBY ORDERED THAT:

               1) To preserve the public health and safety, and to ensure the healthcare
                  delivery system is capable of serving all, and prioritizing those at the
                  highest risk and vulnerability, all residents are directed to immediately
                  heed the current State public health directives, which I ordered the
                  Department of Public Health to develop for the current statewide
                  status of COVID-19. Those directives are consistent with the March 19,
                  2020, Memorandum on Identification of Essential Critical Infrastructure
                  Workers During COVID-19 Response, found at: https://covid 19 .ca .gov/.
                  Those directives follow:

                            ORDER OF THE STATE PUBLIC HEALTH OFFICER
                                         Morch 19. 2020

                   To protect public health, I as State Public Health Officer and Director
                   of the California Department of Public Health order all individuals living
                   in the State of California to stay home or at their place of residence
                   except as needed to maintain continuity of operations of the federal
                   critical infrastructure sectors, as outlined at
                   httos:Uwww.cisa.gov/identifying-critical-infrostructure-during-covia -19.
                   In addition. and in consultation with the Director of the Governor's
                   Office of Emergency Services, I may designate additional sectors as
                   critical in order to protect the health and well-being of all Californians.

                    Pursuant to the authority under the Health and Safety Code 120125.
                    120140, 131080, 120130(c}. 120135, 120145, 120175 and 120150, this
                    order is to go into effect immediately and shall stay in effect until
                    further notice.

                   The federal government has identified 16 critical infrastructure sectors
                   whose assets. systems, and networks, whether physical or virtual, are
                   considered so vital to the United States that their incapacitation or
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.993 Page 45 of 116


                   destruction would have a debilitating effect on security, economic
                   security, public health or safety, or any combination thereof. I order
                   that Californians working in these 16 critical infrastructure sectors ma}".
                   continue their work because of the importance of these sectors to
                   Californians' health and well-being.

                   This Order is being issued to protect the public health of Californians.
                   The California Department of Public Health looks to establish
                   consistency across the state in order to ensure that we mitigate the
                   impact of COVID-19. Our goal is simple, we want to bend the curve,
                   and disrupt the spread of the virus.

                   The supply chain must continue, and Californians must have access to
                   such necessities as food, prescriptions, and health care. When people
                   need to leave their homes or places of residence, whether to obtain
                   or perform the functions above, or to otherwise facilitate authorized
                   necessary activities, they should at all times practice social distancing.

               2) The healthcare delivery system shall prioritize services to serving those
                  who are the sickest and shall prioritize resources, including personal
                  protective equipment, for the providers providing direct care to them.

               3) The Office of Emergency Services is directed to take necessary steps to
                  ensure compliance with this Order.

               4) This Order shall be enforceable pursuant to California law, including,
                  but not limited to, Government Code section 8665.

                 IT IS FURTHER ORDERED that as soon as hereafter possible, this Order be
         filed in the Office of the Secretary of State and that widespread publicity and
         notice be given of this Order.

                This Order is not intended to, and does not, create any rights or benefits,
         substantive or procedural, enforceable at law or in equity, against the State of
         California, its agencies, departments, entities, officers, employees, or any other
         person.


                                                IN WITNESS WHEREOF I have




                                                ATTEST:




                                                ALEX PADILLA
                                                Secretary of State
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.994 Page 46 of 116




                                                          EXHIBIT 1-2
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.995 Page 47 of 116
                                                                                               April 28, 2020


  ESSENTIAL WORKFORCE
  On March 19, 2020, Governor Newsom issued Executive Order N-33-20 directing all residents
  immediately to heed current State public health directives to stay home, except as needed to maintain
  continuity of operations of essential critical infrastructure sectors and additional sectors as the State
  Public Health Officer may designate as critical to protect health and well-being of all Californians.
  In accordance with this order, the State Public Health Officer has designated the following list of

  to protect communities, while ensuring continuity of functions critical to public health and safety, as
  well as economic and national security.


  Sector Index:
  1.    Health and Public Health Sector
  2.    Emergency Services Sector
  3.    Food and Agriculture Sector
  4.    Energy Sector
  5.    Water and Wastewater Sector
  6.    Transportation and Logistics Sector
  7.    Communications and Information Technology Sector
  8.    Government Operations and Other Community-Based Essential Functions
  9.    Critical Manufacturing Sector
  10.   Financial Services Sector
  11.   Chemical Sector
  12.   Defense Industrial Base Sector
  13.   Industrial, Commercial, Residential and Sheltering Facilities and Services


  Relevant Guidance For All Sectors:
        Face Coverings Guidance
                 Orientación Sobre el Uso de Mascarillas de Tela
        Self-Isolation for Older Adults and Those Who Have Elevated Risk
                 Aislamiento para Adultos Mayores y Personas que Tienen un Riesgo Elevado
        Employers, health care workers and workers in general industry




                                                                                                              1
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.996 Page 48 of 116
                                                                                              April 28, 2020


  1. HEALTHCARE / PUBLIC HEALTH

     Sector Profile
     The Healthcare and Public Health (HPH) Sector is large, diverse, and open, spanning both the public
     and private sectors. It includes publicly accessible healthcare facilities, research centers, suppliers,
     manufacturers, and other physical assets and vast, complex public-private information technology
     systems required for care delivery and to support the rapid, secure transmission and storage of large
     amounts of HPH data.


     Essential Workforce, if remote working is not practical:
     1. Health care providers and caregivers (including physicians, dentists, psychologists, mid-level
        practitioners, nurses, assistants, and aids; infection control and quality assurance personnel;
        pharmacists; physical, respiratory, speech and occupational therapists and assistants; social
        workers and providers serving individuals with disabilities including developmental disabilities;
        optometrists; speech pathologists; chiropractors; diagnostic and therapeutic technicians; and
        radiology technologists).
     2. Workers required for effective clinical, command, infrastructure, support service,
        administrative, security and intelligence operations across the direct patient care and full
        healthcare and public health spectrum, including accounting, administrative, admitting and
        discharge, engineering, accrediting, certification, licensing, credentialing, epidemiological,
        source plasma and blood donation, food service, environmental services, housekeeping, medical
        records, information technology and operational technology, nutritionists, sanitarians;
        emergency medical services workers; prehospital workers including but not limited to urgent
        care workers; inpatient and hospital workers; outpatient care workers; home care workers;
        workers at long-term care facilities, residential and community-based providers; workplace
        safety workers).
     3. Workers needed to support transportation to and from healthcare facilities and provider
        appointments.
     4. Workers needed to provide de laundry services, food services, reprocessing of medical equipment,
        and waste management.
     5. Vendors and suppliers (including imaging, pharmacy, oxygen services, durable medical
        equipment)
     6. Workers who perform critical clinical research, development, and testing needed for COVID-19
        response.
     7. Workers in other medical and life science facilities (including Ambulatory Health and Surgical,
        Blood Banks, Clinics, Community Mental Health, Comprehensive Outpatient rehabilitation, End
        Stage Renal Disease, Health Departments, Home Health care, Hospices, Hospitals, Long Term
        Care, Organ Pharmacies, Procurement Organizations, Psychiatric, Residential, Rural Health
        Clinics and Federally Qualified Health Centers, and retail facilities specializing in medical goods
        and supplies, including cannabis).
     8. Workers for health manufacturing (including life science companies, and companies that have
        shifted production to medical supplies), materials and parts suppliers, technicians, logistics and
        warehouse operators, printers, packagers, and distributors of medical equipment (including
        those who test and repair), personal protective equipment (PPE), isolation barriers, medical


                                                                                                           2
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.997 Page 49 of 116
                                                                                               April 28, 2020


           gases, pharmaceuticals (including materials used in radioactive drugs, and cannabis products),
           dietary supplements, blood and blood products, vaccines, testing materials, laboratory supplies,
           cleaning, sanitizing, disinfecting or sterilization supplies, personal hygiene products, and tissue
           and paper towel products.
     9.    Public health / community health workers, including those who compile, model, analyze and
           communicate public health information.
     10.   Behavioral and mental health workers responsible for coordination, outreach, engagement, and
           treatment to individuals in need of mental health and/or behavioral services.
     11.   Donors of blood bone marrow, blood stem cell, or plasma and the workers of the organizations
           that operate and manage related activities.
     12.   Workers that manage health plans, billing, and health information.
     13.   Workers who conduct community-based public health functions, conducting epidemiologic
           surveillance, compiling, analyzing and communicating public health information.
     14.   Workers performing IT and cybersecurity functions at healthcare and public health facilities.
     15.   Workers performing security, incident management, and emergency operations functions at or
           on behalf of healthcare entities including healthcare coalitions.
     16.   Pharmacy employees, including workers necessary to maintain uninterrupted prescription
           filling.
     17.   Workers in retail facilities specializing in medical goods and supplies.
     18.   Public health and environmental health workers, including workers specializing in environmental
           health that focus on implementing environmental controls, sanitary and infection control
           interventions, healthcare facility safety and emergency preparedness planning, engineered work
           practices, and developing guidance and protocols for appropriate PPE to prevent COVID-19
           disease transmission; Public health/ community health workers (including call center workers)
           who conduct community- based public health functions, conducting epidemiologic surveillance
           and compiling, analyzing, and communicating public health information.
     19.   Mortuary services providers, including workers performing mortuary, funeral, cremation burial,
           cemetery, and related services, including funeral homes, crematoriums, cemetery workers and
           coffin makers.
     20.   Workers who coordinate with other organizations to ensure the proper recovery, handling,
           identification, transportation, tracking, storage, and disposal of human remains and personal
           effects; certify cause of death; and facilitate access to behavioral and mental health services to
           the family members, responders, and survivors of an incident.
     21.   Workers supporting veterinary hospitals and clinics.


  Relevant Sector Guidance:
     All Facility Letters for health care facilities, including long-term care facilities
     Health care facilities, Skilled Nursing Facilities
     Individuals with Access and Functional Needs
     Medical Waste Management - Interim Guidelines
     Outpatient Healthcare Facility Infection Control Recommendations for Suspect COVID-19 Patients
     Prioritization of Patients for Laboratory Testing for COVID-19
     Veterinary Professionals and Premises
     Regional Centers:
               Visits to Licensed Residential Facilities
               Risk Mitigation Strategies for ARFPSHN, ICF/DD-CN
     Adult and Senior Care Facilities

                                                                                                            3
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.998 Page 50 of 116
                                                                                      April 28, 2020


             Cuidado a los Adultos Mayores
     Community care facilities, including assisted living facilities and child care
     Medi-Cal Managed Care Health Plans: COVID 19 Screening and Testing
     Coverage Options Fact Sheet
             Opciones De Cobertura
     Department of Managed Health Care All Plan Letter
     California Department of Insurance Bulletin




                                                                                                  4
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.999 Page 51 of 116
                                                                                                April 28, 2020


  2. EMERGENCY SERVICES SECTOR

     Sector Profile
     The Emergency Services Sector (ESS) is a community of highly-skilled, trained personnel, along with
     the physical and cyber resources, that provide a wide range of prevention, preparedness, response,
     and recovery services during both day-to-day operations and incident response. The ESS includes
     geographically distributed facilities and equipment in both paid and volunteer capacities organized
     primarily at the federal, state, local, tribal, and territorial levels of government, such as city police

     departments, and town public works departments. The ESS also includes private sector resources,
     such as industrial fire departments, private security organizations, and private emergency medical
     services providers.


     Essential Workforce, if remote working is not practical:
     1. Public, private, and voluntary personnel (front line and management) in emergency
        management, law enforcement, fire and rescue services, emergency medical services,
        corrections, rehabilitation and reentry, search and rescue, hazardous material response, and
        technicians supporting maritime and aviation emergency response.
     2. Public Safety Answering Points and 911 call center employees; personnel involved in access to
        emergency services including the emergency alert system and wireless emergency alerts.
     3. Fusion Center employees
     4. Workers who support weather disaster / natural hazard monitoring, response, mitigation, and
        prevention, including personnel conducting, supporting, or facilitating wildfire mitigation
        activities
     5. Workers including contracted vendors -- who maintain, manufacture, or supply equipment
        and services supporting law enforcement, fire, EMS, and and emergency service response
        operations (including safety equipment, electronic security, and uniforms)
     6. Workers responding to abuse and neglect of children, elders and dependent adults.
     7. Animal control officers and humane officers
     8. Security staff to maintain building access control and physical security measures
     9. Workers and contracted vendors who maintain and provide services and supplies to public
        safety facilities, including emergency communication center, public safety answering points,
        public safety communications centers, emergency operation centers, fire and emergency
        medical services stations, police and law enforcement stations and facilities.

  Relevant Sector Guidance:
     Public Health Guidance about COVID-19 for California State Prisons
     First responders, including paramedics and EMTs




                                                                                                                 5
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1000 Page 52 of 116
                                                                                                April 28, 2020


  3. FOOD AND AGRICULTURE

     Sector Profile
     The Food and Agricultural (FA) Sector is composed of complex production, processing, and delivery
     systems and has the capacity to feed people and animals both within and beyond the boundaries of
     the United States. Beyond domestic food production, the FA Sector also imports many ingredients
     and finished products, leading to a complex web of growers, processors, suppliers, transporters,
     distributors, and consumers. This sector is critical to maintaining and securing our food supply.


     Essential Workforce, if remote working is not practical:
     1. Workers supporting groceries, pharmacies, convenience stores, and other retail that sells food
         or beverage products, and animal/pet food, retail customer support service, information
         technology support staff, for online orders, pickup/takeout or delivery.
     2. Workers supporting restaurant carry-out and quick serve food operations, including food
         preparation, carry-out and delivery food employees.
     3. Food manufacturer employees and their supplier employees to include those employed in food
         ingredient production and processing facilities; aquaculture and seafood harvesting facilities;
         livestock, poultry, seafood slaughter facilities; pet and animal feed processing facilities; human
         food facilities producing by-products for animal food; beverage production facilities; and the
         production of food packaging, including recycling operations and processing.
     4. Farmers, farm and ranch workers, and agribusiness support services to include those employed
         in auction and sales; grain and oilseed handling, storage, processing and distribution; animal
         food, feed, and ingredient production, packaging, and distribution; manufacturing, packaging,
         and distribution of veterinary drugs; truck delivery and transport.
     5. Farmers, farm and ranch workers, support service workers and their supplier employees
         producing food supply domestically and for export to include those engaged in raising,
         cultivating, harvesting, packing, storing, or delivering to storage or to market or to a carrier for
         transportation to market any agricultural or horticultural commodity for human consumption;
         those engaged in producing and harvesting field crops; cannabis growers; agricultural and
         commodity inspection; fuel ethanol facilities; storage facilities; biodiesel and renewable diesel
         facilities; and other agricultural inputs
     6. Employees and firms supporting food, feed, and beverage distribution and ingredients used in
         these products including warehouse workers, vendor-managed inventory controllers, and
         blockchain managers.
     7. Workers supporting the sanitation of all food manufacturing processes and operations from
         wholesale to retail.
     8. Workers supporting the growth and distribution of plants and associated products for home
         gardens.
     9. Workers in cafeterias used to feed workers, particularly worker populations sheltered against
         COVID-19
     10. Workers in animal diagnostic and food testing laboratories
     11. Workers essential for assistance programs and government payments
     12. Government, private, and non-
         assistance programs (including school lunch programs) and government payments.


                                                                                                                6
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1001 Page 53 of 116
                                                                                             April 28, 2020


     13. Employees of companies engaged in the production, storage, transport, and distribution of
         chemicals; medicines, including cannabis; vaccines; and other substances used by the food and
         agriculture industry, including seeds, pesticides, herbicides, fertilizers, minerals, enrichments,
         and other agricultural production aids.
     14. Animal agriculture workers to include those employed in veterinary health (including those
         involved in supporting emergency veterinary or livestock services); raising of animals for food;
         animal production operations; livestock markets; slaughter and packing plants, manufacturers,
         renderers, and associated regulatory and government workforce.
     15. Transportation supporting animal agricultural industries, including movement of animal medical
         and reproductive supplies and material, animal vaccines, animal drugs, feed ingredients, feed,
         and bedding, live animals, animal medical materials; transportation of deceased animals for
         disposal; and associated regulatory and government workforce
     16. Workers who support sawmills and the manufacture and distribution of fiber and forest
         products, including, but not limited to timber, paper, and other wood and fiber products
     17. Employees engaged in the manufacture and maintenance of equipment and other infrastructure
         necessary to agricultural production and distribution
     18. Workers at animal care facilities that provide food, shelter, veterinary and/or routine care and
         other necessities of life for animals.


  Relevant Sector Guidance:
     Food, Beverage, Other Services
            Alimentos, Bebidas y Otros Sitios de Servicios Relacionados
     Food Industry and Food Supply Chain




                                                                                                         7
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1002 Page 54 of 116
                                                                                               April 28, 2020


  4. ENERGY

     Sector Profile
     The Energy Sector consists of widely diverse and geographically dispersed critical assets and systems
     that are often interdependent of one another. This critical infrastructure is divided into three
     interrelated segments or subsectors electricity, oil, and natural gas to include the production,
     refining, storage, and distribution of oil, gas, and electric power. The Energy Sector supplies fuels to
     the transportation industry, electricity to households and businesses, and other sources of energy

     transportation, information technology, communications, finance, water, and government
     infrastructures.


     Essential Workforce, if remote working is not possible:
     1. Workers supporting the energy sector, regardless of the energy source, segment of the system,
         or infrastructure the worker is involved in, or who are needed to monitor, operate, engineer,
         and maintain the reliability, safety, environmental health, physical and cyber security of the
         energy system, including power generation, transmission and distribution.
     2. Workers supporting the energy sector, regardless of the energy source, needed for construction,
         manufacturing, transportation and logistics, maintenance, and permitting.
     3. IT and OT technology for essential energy sector operations including support workers,
         customer service operations, call centers, and emergency response and customer emergency
         operations; energy management systems, control systems, Supervisory Control and Data
         Acquisition SCADA systems, and energy sector entity data centers; cybersecurity engineers; and
         cybersecurity risk management.
     4. Workers providing services related to energy sector fuels and supply chains, supporting the
         procurement, mining, drilling, processing, refining, manufacturing, refueling, construction,
         logistics, transportation (including marine transport, terminals, rail and vehicle transport),
         permitting operation and maintenance, security, waste disposal, storage, and monitoring of
         support for resources;
     5. Workers supporting environmental remediation and monitoring.
     6. Workers supporting manufacturing and distribution of equipment, supplies, and parts necessary
         to maintain production, maintenance, restoration, and service at energy sector facilities across
         all energy sectors, and regardless of the energy source.
     7. Workers at Independent System Operators and Regional Transmission Organizations, and
         Network Operations staff, engineers and technicians to manage the network or operate
         facilities.
     8. Workers at Reliability Coordinator, Balancing Authorities, and primary and backup Control
         Centers, including but not limited to independent system operators, regional transmission
         organizations, and balancing authorities; and workers involved in energy commodity trading and
         scheduling.
     9. Mutual assistance personnel, which may include workers from outside of the state or local
         jurisdiction
     10. Retail fuel centers such as gas stations and truck stops, and the distribution systems that
         support them.


                                                                                                            8
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1003 Page 55 of 116
                                                                                            April 28, 2020


  5. WATER AND WASTEWATER

     Sector Profile
     The Water and Wastewater Sector is a complex sector composed of drinking water and wastewater
     infrastructure of varying sizes and ownership types. Multiple governing authorities pertaining to the
     Water and Wastewater Sector provide for public health, environmental protection, and security
     measures, among others.


     Essential Workforce, if remote working is not practical:
     Employees needed to operate and maintain drinking water and wastewater/drainage infrastructure,
     including:
     1.   Operational staff at water authorities
     2.   Operational staff at community water systems
     3.   Operational staff at wastewater treatment facilities
     4.   Workers repairing water and wastewater conveyances and performing required sampling or
          monitoring
     5.   Operational staff for water distribution and testing
     6.   Operational staff at wastewater collection facilities
     7.   Operational staff and technical support for SCADA Control systems
     8.   Chemical disinfectant suppliers for water and wastewater and personnel protection
     9.   Workers that maintain digital systems infrastructure supporting water and wastewater
          operations




                                                                                                         9
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1004 Page 56 of 116
                                                                                                  April 28, 2020


  6. TRANSPORTATION AND LOGISTICS

     Sector Profile
     The Transportation Systems Sector consists of seven key subsectors, or modes:
         Aviation includes aircraft, air traffic control systems, and airports, heliports, and landing strips.
         Commercial aviation services at civil and joint-use military airports, heliports, and sea plane
         bases. In addition, the aviation mode includes commercial and recreational aircraft (manned
         and unmanned) and a wide variety of support services, such as aircraft repair stations, fueling
         facilities, navigation aids, and flight schools.
         Highway and Motor Carrier encompasses roadway, bridges, and tunnels. Vehicles include trucks,
         including those carrying hazardous materials; other commercial vehicles, including bicycles,
         commercial motor coaches and school buses; vehicle and driver licensing systems; taxis,
         transportation services including Transportation Network Companies, and delivery services
         including Delivery Network Companies; traffic management systems; AND cyber systems used
         for operational management.
         Maritime Transportation System consists of coastline, ports, waterways, and intermodal
         landside connections that allow the various modes of transportation to move people and goods
         to, from, and on the water.
         Mass Transit and Passenger Rail includes terminals, operational systems, and supporting
         infrastructure for passenger services by transit buses, trolleybuses, monorail, heavy rail also
         known as subways or metros light rail, passenger rail, and vanpool/rideshare.
         Pipeline Systems consist of pipelines carrying natural gas hazardous liquids, as well as various
         chemicals. Above-ground assets, such as compressor stations and pumping stations, are also
         included.
         Freight Rail consists of major carriers, smaller railroads, active railroad, freight cars, and
         locomotives.
         Postal and Shipping includes large integrated carriers, regional and local courier services, mail
         services, mail management firms, and chartered and delivery services.


     Essential Workforce, if remote working is not practical:
     1. Employees supporting or enabling transportation functions, including truck drivers, bus drivers,
        dispatchers, maintenance and repair technicians, warehouse workers, truck stop and rest area
        workers, towing and recovery services, roadside assistance workers, intermodal transportation
        personnel, and workers that maintain and inspect infrastructure
     2. Working supporting or providing services that enable logistics operations for essential sectors,
        wholesale and retail sale, including warehousing, cooling, storing, packaging, and distributing
        products for wholesale or retail sale or use.
     3. Workers supporting maintenance and operation of essential highway infrastructure, including
        roads, bridges, and tunnels.



                                                                                                             10
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1005 Page 57 of 116
                                                                                               April 28, 2020


     4. Workers of firms providing services, supplies, and equipment that enable warehouse and
         operations, including cooling, storing, packaging, and distributing products for wholesale or
         retail sale or use.
     5. Mass transit workers providing critical transit services and/or performing critical or routine
         maintenance to mass transit infrastructure or equipment.
     6. Employees supporting personal and commercial transportation services, including taxis, bicycle
         services, Transportation Network Companies, and delivery services including Delivery Network
         Companies
     7. Workers responsible for operating dispatching passenger, commuter and freight trains and
         maintaining rail infrastructure and equipment
     8. Maritime transportation and inland waterway workers to include maintenance and repair
         including port authority and commercial facility personnel, dredgers, port workers, mariners,
         ship crewmembers, ship pilots and tugboat operators, ship supply, chandler, and equipment
         operators.
     9. Workers who support the operation, inspection, and maintenance of essential dams, locks, and
         levees.
     10. Workers who support the inspection and maintenance of aids to navigation and other
         government-provided services that ensure continued maritime commerce.
     11. Workers supporting transportation of chemicals, hazardous, medical, waste and recyclable
         materials to support critical sectors and infrastructure.
     12. Automotive repair, maintenance, and transportation equipment manufacturing and distribution
         facilities.
     13. Transportation safety inspectors, including hazardous material inspectors and accident
         investigator inspectors
     14. Manufacturers and distributors (to include service centers and related operations) of lighting
         and communication systems, specialized signage and structural systems, emergency response
         equipment and support materials, printers, printed materials, packaging materials, pallets,
         crates, containers, and other supplies needed to support manufacturing, packaging staging and
         distribution operations
     15. Postal, parcel, courier, last-mile delivery, and shipping workers, to include private companies
         who accept, process, transport, and deliver information and goods.
     16. Workers who supply equipment and materials for maintenance of transportation equipment.
     17. Employees who repair and maintain vehicles, aircraft, rail equipment, marine vessels, bicycles,
         and the equipment and infrastructure that enables operations that encompass movement of
         cargo and passengers
     18. Workers who support air transportation for cargo and passengers, including operation
         distribution, maintenance, and sanitation. This includes air traffic controllers, flight dispatchers,
         maintenance personnel, ramp workers, fueling agents, flight crews, airport safety inspectors and
         engineers, airport operations personnel, aviation and aerospace safety workers, security,
         commercial space personnel, operations personnel, accident investigators, flight instructors,
         and other on- and off-airport facilities workers.
     19. Workers critical to the manufacturing, distribution, sales, rental, leasing, repair, and
         maintenance of vehicles and other transportation equipment (including electric vehicle charging
         stations) and the supply chains that enable these operations, subject to adhering public health
         guidance issued by CDPH.
     20. Workers who support the operation, inspection, and maintenance of essential public works
         facilities and operations, including bridges, water and sewer main breaks, fleet maintenance
         personnel, construction of critical or strategic infrastructure, construction material

                                                                                                           11
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1006 Page 58 of 116
                                                                                          April 28, 2020


         suppliers, traffic signal maintenance, emergency location services for buried utilities,
         maintenance of digital systems infrastructure supporting public works operations, and other
         emergent issues
     21. Workers who support, such as road and line clearing, to ensure the availability of needed
         facilities, transportation, energy and communications.




                                                                                                       12
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1007 Page 59 of 116
                                                                                              April 28, 2020


  7. COMMUNICATIONS AND INFORMATION TECHNOLOGY

     Sector Profile
     The Communications Sector provides products and services that support the efficient operation of
                                 -based society. Communication networks enable people around the world
     to contact one another, access information instantly, and communicate from remote areas. This
     involves creating a link between a sender (including voice signals) and one or more recipients using
     technology (e.g., a telephone system or the Internet) to transmit information from one location to
     another. Technologies are changing at a rapid pace, increasing the number of products, services,
     service providers, and communication options. The national communications architecture is a
     complex collection of networks that are owned and operated by individual service providers. Many

     provided by other critical infrastructure sectors. The nature of communication networks involves
     both physical infrastructure (buildings, switches, towers, antennas, etc.) and cyber infrastructure
     (routing and switching software, operational support systems, user applications, etc.), representing
     a holistic challenge to address the entire physical-cyber infrastructure.


     The IT Sector provides products and
     information-based society and are integral to the operations and services provided by other critical
     infrastructure Sectors. The IT Sector is comprised of small and medium businesses, as well as large
     multinational companies. Unlike many critical infrastructure Sectors composed of finite and easily
     identifiable physical assets, the IT Sector is a functions-based Sector that comprises not only physical
     assets but also virtual systems and networks that enable key capabilities and services in both the
     public and private sectors.


     Essential Workforce Communications, if remote working is not practical:
     1. Maintenance of communications infrastructure- including privately owned and maintained
        communication systems- supported by technicians, operators, call-centers, wireline and wireless
        providers, cable service providers, satellite operations, Internet Exchange Points, Network
        Access Points, back haul and front haul facilities, and manufacturers and distributors of
        communications equipment.
     2. Workers performing functions related to undersea cable infrastructure and support facilities,
        including cable landing sites, beach manhole vaults and covers, submarine cable depots, and
        submarine cable ship facilities
     3. Government and private sector employees supporting Department of Dense internet and
        communications facilities.
     4. Workers who support radio, television, and media service, including, but not limited to front line
        news reporters, studio, and technicians for newsgathering, reporting, and publishing news.
     5. Network Operations staff, engineers and/or technicians to include IT managers and staff, HVAC
        & electrical engineers, security personnel, software and hardware engineers, and database
        administrators that manage the network or operate facilities
     6. Workers responsible for infrastructure construction and restoration, including contractors for
        construction and engineering of fiber optic cables, buried conduit, small cells, other wireless
        facilities, and other communications sector-related infrastructure. This includes construction of

                                                                                                          13
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1008 Page 60 of 116
                                                                                              April 28, 2020


           new facilities and deployment of new technology required to address congestion or customer
           usage on remote services.
     7.    Installation, maintenance and repair technicians that establish, support or repair service as
           needed.
     8.    Central office personnel to maintain and operate central office, data centers, and other network
           office facilities, and critical support personnel assisting front line employees
     9.    Customer service and support staff, including managed and professional services as well as
           remote providers of support to transitioning employees to set up and maintain home offices,
           who interface with customers to manage or support service environments and security issues,
           including payroll, billing, fraud, logistics and troubleshooting
     10.   Workers providing electronic security, fire, monitoring, and life safety services, and who ensure
           physical security, cleanliness, and the safety of facilities and personnel, including those who
           provide temporary licensing waivers for security personnel to work in other States or
           Municipalities.
     11.   Dispatchers involved with service repair and restoration
     12.   Retail customer service personnel at critical service center locations for onboarding customers,
           distributing and repairing
           remote emergency communications needs;
     13.   External Affairs personnel to assist in coordinating with local, state, and federal officials to
           address communications needs supporting COVID-19 response, public safety, and national
           security.
     14.   Workers responsible for ensuring that persons with disabilities have access to and the benefits
           of various communications platforms, including those involved in the provision of
           telecommunication relay services, closed captioning of broadcast television for the deaf, video
           relay services for deaf citizens who prefer communication via American Sign Language over text,
           and audio-description for television programming.


     Essential Workforce - Information Technology, if remote working is not practical:
     15. Workers who support command centers, including, but not limited to Network Operations
         Command Centers, Broadcast Operations Control Center and Security Operations Command
         Centers
     16. Data center operators, including system administrators, HVAC & electrical engineers, security
         personnel, IT managers and purchasers, data transfer solutions engineers, software and
         hardware engineers, and database administrators
     17. Workers who support client service centers, field engineers, and other workers supporting
         critical infrastructure, as well as manufacturers and supply chain vendors that provide hardware
         and software, support services, research and development, information technology equipment
         (to include microelectronics and semiconductors), and HVAC and electrical equipment for
         critical infrastructure and test labs and certification agencies that qualify such equipment for
         critical infrastructure.
     18. Workers needed to pre-empt and respond to cyber incidents involving critical infrastructure,,
         and entities supporting the functioning of critical infrastructure sectors
     19. Suppliers, designers, transporters and other workers supporting the manufacture, distribution,
         and construction of essential global, national and local infrastructure for computing services
         (including cloud computing services and teleworking capabilities), business infrastructure,
         financial transactions, web-based services, and critical manufacturing


                                                                                                          14
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1009 Page 61 of 116
                                                                                            April 28, 2020


     20. Workers supporting communications systems, information technology, and work from home
         solutions
     21. Employees required to support Software as a Service businesses that enable remote working,
         performance of business operations, distance learning, media services, and digital health
         offerings, or required for technical support crucial for business continuity and connectivity.




                                                                                                          15
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1010 Page 62 of 116
                                                                                             April 28, 2020


  8. GOVERNMENT OPERATIONS AND OTHER COMMUNITY-BASED
     ESSENTIAL FUNCTIONS

         Essential Workforce, if remote working is not practical.
     1. Critical government workers, as defined by the employer and consistent with Continuity of
        Operations Plans and Continuity of Government plans.
     2. County workers responsible for determining eligibility for safety net benefits
     3. The Courts, consistent with guidance released by the California Chief Justice
     4. Workers who support administration and delivery of unemployment insurance programs,

         insurance and benefits programs, and pandemic assistance
     5. Workers to ensure continuity of building functions, including but not limited to security and
         environmental controls, the manufacturing and distribution of the products required for these
         functions, and the permits and inspection for construction.
     6. Elections personnel
     7. Federal, State, and Local, Tribal, and Territorial employees who support Mission Essential
         Functions and communications networks
     8. Trade Officials (FTA negotiators; international data flow administrators)
     9. Weather forecasters
     10. Workers that maintain digital systems infrastructure supporting other critical government
         operations
     11. Workers who support necessary credentialing, vetting and licensing operations for critical sector
         workers and operations.
     12. Workers who are critical to facilitating trade in support of the national, state, and local
         emergency response supply chain
     13. Workers supporting public and private childcare establishments, pre-K establishments, K-12
         schools, colleges, and universities for purposes of distance learning, provision of school
         meals, or care and supervision of minors to support essential workforce across all sectors
     14. Staff at government offices who perform title search, notary, and recoding services in support of
         mortgage and real estate services and transactions;
     15. Workers and instructors supporting academies and training facilities and courses for the
         purpose of graduating students and cadets that comprise the essential workforce for all
         identified critical sectors
     16. Clergy for essential support and faith-based services that are provided through streaming or
         other technologies that support physical distancing and state public health guidelines.
     17. Human services providers, especially for at risk populations, including home delivered meal
         providers for older adults, people with disabilities, and others with chronic health conditions;
         home-maker services for frail, homebound, older adults; personal assistance services providers
         to support activities of daily living for older adults, people with disabilities, and others with
         chronic health conditions who live independently in the community with supports and services;
         home health providers who deliver health care services for older adults, people with disabilities,
         and others with chronic health conditions who live independently in the community with
         supports and services.
     18. Government entities, and contractors that work in support of local, state, and federal public
         health and medical mission sets, including but not limited to supporting access to healthcare
         and associated payment functions, conducting public health functions, providing medical care,

                                                                                                        16
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1011 Page 63 of 116
                                                                                          April 28, 2020


         supporting emergency management, or other services necessary for supporting the COVID-19
         response.


  Relevant Sector Guidance:
         Schools and institutions of higher education
                 Guidance for schools (PDF)
                 Directrices para las escuelas sobre el nuevo coronavirus o COVID-19 (PDF)
                 Guidance for colleges and universities
                 Directrices para las instituciones de educación superior sobre el nuevo coronavirus o
                 COVID-19
         Guidance for K-12 Schools: Distance Learning, School Meals, Child Care and Student Supervision
         Guidance for Using Disinfectants at Schools and Child Cares
                 Recordatorios para el uso de desinfectantes en las escuelas y guarderías
         Community care facilities, including assisted living facilities and child care




                                                                                                     17
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1012 Page 64 of 116
                                                                                               April 28, 2020


  9. CRITICAL MANUFACTURING

     Sector Profile
     The Critical Manufacturing Sector identifies several industries to serve as the core of the sector:
     Primary Metals Manufacturing, Machinery Manufacturing, Electrical Equipment, Appliance, and
     Component Manufacturing, Transportation Equipment Manufacturing Products made by these
     manufacturing industries are essential to many other critical infrastructure sectors.


     Essential Workforce, if remote working is not practical
     1. Workers necessary for the manufacturing of metals, industrial minerals, semiconductors,
        materials and products needed for supply chains of the critical infrastructure sectors.
     2. Workers necessary for the manufacturing of materials and products needed to manufacture
        medical equipment and personal protective equipment
     3. Workers necessary for mining and production of critical minerals, materials and associated
        essential supply chains, and workers engaged in the manufacture and maintenance of
        equipment and other infrastructure necessary for mining production and distribution.
     4. Workers who produce or manufacture parts or equipment that supports continued operations
        for any essential services and increase in remote workforce, including computing and
        communication devices, semiconductors, and equipment such as security tools for Security
        Operations Centers (SOCs) or data centers.
     5. Workers manufacturing or providing parts and equipment that enable the maintenance and
        continued operation of essential businesses and facilities.




                                                                                                           18
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1013 Page 65 of 116
                                                                                                 April 28, 2020


  10. FINANCIAL SERVICES

     Sector Profile
     The Financial Services Sector includes thousands of depository institutions, providers of investment
     products, insurance companies, other credit and financing organizations, and the providers of the
     critical financial utilities and services that support these functions. Financial institutions vary widely

     employees and many billions of dollars in assets, to community banks and credit unions with a small
     number of employees serving individual communities. Whether an individual savings account,
     financial derivatives, credit extended to a large organization, or investments made to a foreign
     country, these products allow customers to: Deposit funds and make payments to other parties;
     Provide credit and liquidity to customers; Invest funds for both long and short periods; Transfer
     financial risks between customers.


     Essential Workforce, if remote working is not practical:
     1. Workers who are needed to process and maintain systems for processing financial transactions
        and services, including payment, clearing, and settlement; wholesale funding; insurance
        services; and capital markets activities
     2. Workers who are needed to maintain orderly market operations to ensure the continuity of
        financial transactions and services.
     3. Workers who are needed to provide business, commercial, and consumer access to banking and
        non-bank financial and lending services, including ATMs, lending money transmission, and to
        move currency, checks, securities, and payments
     4. Workers who support financial operations, such as those staffing call, data and security
        operations centers, managing physical security, or providing accounting services.
     5. Workers supporting production and distribution of debit and credit cards.
     6. Workers providing electronic point of sale support personnel for essential businesses and
        workers.




                                                                                                             19
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1014 Page 66 of 116
                                                                                            April 28, 2020


  11. CHEMICAL & HAZARDOUS MATERIALS

     Sector Profile
     The Chemical Sector composed of a complex, global supply chain converts various raw materials
     into diverse products that are essential to modern life. Based on the product produced, the sector
     can be divided into five main segments, each of which has distinct characteristics, growth dynamics,
     markets, new developments, and issues: Basic chemicals; Specialty chemicals; Agricultural
     chemicals; Pharmaceuticals; Consumer products.


     Essential Workforce, if remote working is not practical:
     1. Workers supporting the chemical and industrial gas supply chains, including workers at chemical
        manufacturing plants, workers in laboratories, workers at distribution facilities, workers who
        transport basic raw chemical materials to the producers of industrial and consumer goods,
        including hand sanitizers, food and food additives, pharmaceuticals, textiles, building materials,
        plumbing, electrical and paper products.
     2. Workers supporting the safe transportation of chemicals, including those supporting tank truck
        cleaning facilities and workers who manufacture packaging items
     3. Workers supporting the production of protective cleaning and medical solutions, personal
        protective equipment, disinfectants, and packaging that prevents the contamination of food,
        water, medicine, among others essential products
     4. Workers supporting the operation and maintenance of facilities (particularly those with high risk
        chemicals and/ or sites that cannot be shut down) whose work cannot be done remotely and
        requires the presence of highly trained personnel to ensure safe operations, including plant
        contract workers who provide inspections
     5. Workers who support the production and transportation of chlorine and alkali manufacturing,
        single-use plastics, and packaging that prevents the contamination or supports the continued
        manufacture of food, water, medicine, and other essential products, including glass container
        manufacturing
     6. Workers at nuclear facilities, workers managing medical waste, workers managing waste from
        pharmaceuticals and medical material production, and workers at laboratories processing test
        kits
     7. Workers who support hazardous materials response and cleanup
     8. Workers who maintain digital systems infrastructure supporting hazardous materials
        management operations
     9. Workers who support the removal, storage, and disposal of residential and commercial solid
        waste and hazardous waste, including landfill and recycling operations.




                                                                                                       20
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1015 Page 67 of 116
                                                                                              April 28, 2020


  12.       DEFENSE INDUSTRIAL BASE


        Sector Profile
        The Defense Industrial Base Sector is the worldwide industrial complex that enables research and
        development, as well as design, production, delivery, and maintenance of military weapons systems,
        subsystems, and components or parts, to meet U.S. military requirements. The Defense Industrial
        Base partnership consists of Department of Defense components, Defense Industrial Base
        companies and their subcontractors who perform under contract to the Department of Defense,
        companies providing incidental materials and services to the Department of Defense, and
        government-owned/contractor-operated and government-owned/government-operated facilities.
        Defense Industrial Base companies include domestic and foreign entities, with production assets
        located in many countries. The sector provides products and services that are essential to mobilize,
        deploy, and sustain military operations.


        Essential Workforce, if remote working is not practical:
        1. Workers who support the essential services required to meet national security commitments to
           the federal government and U.S. Military, including, but are not limited to, space and aerospace
           workers, nuclear matters workers, mechanical and software engineers (various disciplines),
           manufacturing and production workers, IT support, security staff, security personnel,
           intelligence support, aircraft and weapon system mechanics and maintainers, and sanitary
           workers who maintain the hygienic viability of necessary facilities.
        2. Personnel working for companies, and their subcontractors, who perform under contract or sub-
           contract to the Department of Defense (DoD) and the Department of Energy (DoE) (on nuclear
           matters), as well as personnel at government-owned/contractor operated facilities, and who
           provide materials and services to the DoD and DoE (on nuclear matters), including support for
           weapon systems, software systems and cybersecurity, defense and intelligence
           communications, surveillance, sale of U.S. defense articles and services for export to foreign
           allies and partners (as authorized by the U.S. government), and space systems and other
           activities in support of our military, intelligence, and space forces.




                                                                                                         21
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1016 Page 68 of 116
                                                                                                April 28, 2020


  13. INDUSTRIAL, COMMERCIAL, RESIDENTIAL, and SHELTERING FACILITIES
  AND SERVICES

     Essential Workforce, if remote working is not practical:
     1. Construction Workers who support the construction, operation, inspection, and maintenance of
         construction sites and construction projects (including housing, commercial, and mixed-use
         construction); and workers who support the supply chain of building materials from production
         through application/installation, including cabinetry, fixtures, doors, cement, hardware,
         plumbing, electrical, heating/cooling, refrigeration, appliances, paint/coatings, and employees
         who provide services that enable repair materials and equipment for essential functions.
     2. Workers such as plumbers, electricians, exterminators, and other service providers who provide
         services that are necessary to maintaining the safety, sanitation, construction material sources,
         and essential operation of construction sites and construction projects (including those that
         support such projects to ensure the availability of needed facilities, transportation, energy and
         communications; and support to ensure the effective removal, storage, recycling and disposal of
         solid waste and hazardous waste)
     3. Workers such as plumbers, electricians, exterminators, and other service providers who provide
         services that are necessary to maintaining the safety, sanitation, and essential operation of
         residences, businesses, and buildings such as hospitals and senior living facilities, including any
         facility supporting COVID-19 response.
     4. Workers who support the supply chain of building materials from production through
         application and installation, including cabinetry, fixtures, doors, cement, hardware, plumbing
         (including parts and services), electrical, heating and cooling, refrigeration, appliances, paint and
         coatings, and workers who provide services that enable repair materials and equipment for
         essential functions.
     5. Workers in hardware and building materials stores, consumer electronics, technology and
         appliances retail, and related merchant retailers, wholesalers and distributors that support
         essential workforce functions where sales and operations cannot be conducted online
     6. Warehouse operators, including vendors and support personnel critical for business continuity
         (including heating, ventilation, and air conditioning (HVAC) and electrical engineers, security
         personnel, and janitorial staff), e-commerce or online commerce, and customer service for
         essential functions.
     7. Workers supporting the operations of commercial buildings that are critical to safety, security,
         and the continuance of essential activities, such as on-site property managers, building
         engineers, security staff, fire safety directors, janitorial personnel, and service technicians (e.g.,
         mechanical, HVAC, plumbers, electricians, and elevator).
     8. Workers supporting ecommerce through distribution, warehouse, call center facilities, and
         other essential operational support functions, that accept, store, and process goods, and that
         facilitate their transportation and delivery
     9. Workers distributing, servicing, repairing, installing residential and commercial HVAC systems,
         boilers, furnaces and other heating, cooling, refrigeration, and ventilation equipment.
     10. Workers managing or servicing hotels or other commercial and residential buildings that are
         used for COVID-19 mitigation and containment measures, treatment measures, provide
         accommodation for essential workers, or providing housing solutions, including measures to
         protect homeless populations.


                                                                                                            22
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1017 Page 69 of 116
                                                                                            April 28, 2020


     11. Workers responsible for the leasing of residential and commercial properties to provide
         individuals and families with ready access to available housing.
     12. Residential and commercial real estate workers, limited to scheduled property viewings to a
         potential buying party. This does not extend to open-house viewings, nor viewings with more
         than one buying party at a time.
     13. Professional services, such as legal or accounting services, when necessary to assist in
         compliance with legally mandated activities and critical sector services
     14. Workers responsible for handling property management, maintenance, and related service calls
         who can coordinate the response to emerg               -
         attention, as well as facilitate the reception of deliveries, mail, and other necessary services.
     15. Workers supporting the entertainment industries, studios, and other related establishments,
         provided they follow covid-19 public health guidance around physical distancing.
     16. Workers that provide or determine eligibility for food, shelter, in-home supportive services,
         child welfare, adult protective services and social services, and other necessities of life for
         economically disadvantaged or otherwise needy individuals (including family members)
     17. Workers performing services in support of the elderly and disabled populations who coordinate
         a variety of services, including health care appointments and activities of daily living.
     18. Workers who provide support to vulnerable populations to ensure their health and well-being
         including family care providers.
     19. Workers providing dependent care services, particularly those whose services ensure essential
         workers can continue to work.
     20. Workers who support food, shelter, and social services, and other necessities of life for
         economically disadvantaged or otherwise needy individuals, such as those residing in shelters.
     21. Workers in laundromats, laundry services, and dry cleaners.
     22. Workers providing disinfection services, for all essential facilities in essential sectors
     23. Workers necessary for the installation, maintenance, distribution, and manufacturing of water
         and space heating equipment and its components.
     24. Support required for continuity of services, including commercial disinfectant services,
         janitorial/cleaning personnel, and support personnel functions that need freedom of movement
         to access facilities in support of front-line employees.


  Relevant Sector Guidance:
     Cleaning & Waste Management for Residences 2/2020
     Essential/Emergency Personnel Providing Critical In-Home Services
     Home cleaning with COVID-19 positive individuals
     Recommended Strategic Approaches for COVID-19 Response for Individuals Experiencing
     Homelessness
     Flow Chart: COVID-19 Recommended Protocol for People Experiencing Homelessness
     Homeless Assistance Providers
     Immigrant Communities
             Las Comunidades de Inmigrantes
     Pets & People




                                                                                                        23
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1018 Page 70 of 116




                                                          EXHIBIT 1-3
  Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1019 Page 71 of 116

  .GOVCalifornia Coronavirus (COVID-19) Response                                Search

 Select language



Resilience Roadmap
Last updated May 7, 2020at12:34 PM



= Menu

Californians have been staying home and saving lives since the start of our statewide stay-at-
home order issued on March 19, 2020. These efforts have allowed the state to move forward on
our road ma~ for modifying the statewide order.

We are now moving into Stage 2, where some lower-risk workplaces can gradually open with
adaptations. The state is issuing guidance to help these workplaces reopen safely.




 STAGE 1:
                                            >
 Safety and preparedness

   Make workplaces safe for our essential workers.
  (Current stage)




 STAGE2:
                                            >
 Lower-risk workplaces

  Gradually reopen retail (curbside only), manufacturing & logistics. Later, relax
   retail restrictions, adapt & reopen schools, child care, offices & limited
   hospitality, personal services.
                                                                Home   Search    Back to top   Menu
  Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1020 Page 72 of 116




 STAGE3:
                                              >
 Higher-risk workplaces

   Adapt and reopen movie theaters, religious services, & more
   personal & hospitality services.




 STAGE4:
                                              >
 End of Stay Home Order

   Reopen areas of highest risk: e.g. Concerts, conventions, sports arenas.


When modifications are advanced and the state's six indicators show we've made enough
progress, we can move to the next stage of the roadmap.

Stage 2 expansion will be phased in gradually. Some communities may move through Stage 2
faster if they are able to show greater progress and counties that have met the readiness criteria
and worked with the California Department of Public Health can open more workplaces as
outlined in the County,: Variance Guidance.


Industry guidance to reduce the risk
California will move into Stage 2 of modifying the state's Stay-at-Home order on May 8, 2020.
Our progress in achieving key P-Ublic health metrics will allow a gradual re-opening of
California's economy.

We recognize the impact of economic hardship. We must get our economy roaring once again
and put paychecks in people's pockets. But the risk of COVID-19 infection is still real for all
Californians and continues to be fatal.

That is why every business should take every step humanly possible to reduce the risk of
infection:


                                                                   Home    Search   Back to top   Menu
  Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1021 Page 73 of 116
 • Make radical changes within the workplace

 • Adjust practices by employees and help educate customers


Below are guidance for each early Stage 2 business to follow. The goal is a safe, clean
environment for workers and customers. Businesses may use effective alternative or innovative
methods to build upon the guidance.

Review the guidance that is relevant to your workplace, prepare a plan based on the guidance
for your industry, and put it into action.

When complete, you can post the industry-specific checklist (below) in your workplace to show
your customers and your employees that you've reduced the risk and open for business.

Before, reopening, all facilities must:

  1. Perform a detailed risk assessment and implement a site-specific protection plan
  2. Train employees on how to limit the spread of COVID-19, including how to screen
    themselves for sy:mgtoms and stay home if they have them

  3. Implement individual control measures and screenings

  4. Implement disinfecting protocols
  5. Implement physical distancing guidelines

To provide your input on future industry guidance, fill out the California Recovery: RoadmaP-
survey:.

It is critical that employees needing to self-isolate because of COVID-19 are encouraged to stay
at home, with sick leave policies to support that, to prevent further infection in your workplace.
Additional information on government programs supporting sick leave and worker's
compensation for COVID-19 can be found here.



  I! Agriculture and livestock
  The guidance for the agriculture and livestock jndustr:v. provides guidelines to
  create a safer environment for workers.
   Review the guidance, prepare a plan, and post the checklist for the agriculture
  and livestock industr:v. in your workplace to show customers and employees that
  you've reduced the risk and are open for business.
                                                                  Home   Search   Back to top   Menu
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1022 Page 74 of 116


rw., Auto-dealerships


The guidance for the automobile dealershiQs and rental OQerators industrY.
provides guidelines to create a safer environment for workers.
Review the guidance, prepare a plan, and post the checklist for the automobile
dealershiQs and rental oQerators industry in your workplace to show customers
and employees that you've reduced the risk and are open for business.




Ii   Communications infrastructure

The guidance for the communications infrastructure      jndustn~   provides
guidelines to create a safer environment for workers.
Review the guidance, prepare a plan, and post the checklist for the
communications infrastructure industrY. in your workplace to show customers
and employees that you've reduced the risk and are open for business.




~ Construction

This guidance for the construction industry_provides guidelines to create a safer
environment for workers.
Review the guidance, prepare a plan, and post the checklist for the construction
industrY. in your workplace to show customers and employees that you've
reduced the risk and are open for business.




C> Delivery services
The guidance for the deliverY. services industrY. provides guidelines to create a
safer environment for workers.
Review the guidance, prepare a plan, and post the checklist for the deliverY.
                                                         Home   Search   Back to top   Menu
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1023 Page 75 of 116
services industry_in your workplace to show customers and employees that



& Energy and utilities

The guidance for the energy and utilities industry: provides guidelines to create a
safer environment for workers.
Review the guidance, prepare a plan, and post the checklist for the energy....a.n.d.
utilities industry: in your workplace to show customers and employees that
you've reduced the risk and are open for business.




~ Food packing

The guidance for facilities that process or pack meat, dairy:, provides guidelines
to create a safer environment for workers.
Review the guidance, prepare a plan, and post the checklist for facilities that
process or pack meat,...d..filry....QLproduce in your workplace to show customers
and employees that you've reduced the risk and are open for business.




Iii Hotels and lodging
The guidance for the hotels and lodging industry: provides guidelines to create a
safer environment for workers.
Review the guidance, prepare a plan, and post the checklist for the hotels and
lodging industry: in your workplace to show customers and employees that
you've reduced the risk and are open for business.




$   Life sciences


                                                          Home   Search   Back to top   Menu
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1024 Page 76 of 116
Review the guidance, prepare a plan, and post the checklist for the Life sciences
industrY- in your workplace to show customers and employees that you've
reduced the risk and are open for business.




mLogistics and Warehousing Facilities
The guidance for businesses OQerating in the logistics/warehousing industrY-
provides guidelines to create a safer environment for workers.
Review the guidance, prepare a plan, and post the checklist for the
.lggistics/warehousing industrY- in your workplace to show customers and
employees that you've reduced the risk and are open for business.




Manufacturing

The guidance for the manufacturing industry_provides guidelines to create a
safer environment for workers.
Review the guidance, prepare a plan, and post the checklist for the
manufacturing industrY- in your workplace to show customers and employees
that you've reduced the risk and are open for business.




Ill Mining and logging

The guidance for the mining and logging industries provides guidelines to create
a safer environment for workers.
Review the guidance, prepare a plan, and post the checklist for the mining and
logging industries in your workplace to show customers and employees that
you've reduced the risk and are open for business.




                                                          Home   Search   Back to top   Menu
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1025 Page 77 of 116
The guidance for businesses operating in office workspaces provides guidelines
to create a safer environment for workers.
Review the guidance, prepare a plan, and post the checklist for office
workspaces in your workplace to show customers and employees that you've
reduced the risk and are open for business.




0   Ports

This Guidance for the port industrY- provides guidelines to create a safer
environment for workers.
Review the guidance, prepare a plan, and post the checklist for the port jndustrY-
in your workplace to show customers and employees that you've reduced the
risk and are open for business.




~   Public Transit and Intercity Passenger Rail

This guidance for public transit agencies provides guidelines to create a safer
environment for workers.
Review the guidance, prepare a plan, and post the checklist for public transit
.agencies in your workplace to show customers and employees that you've
reduced the risk and are open for business.




0   Real estate transaction

This Guidance for businesses operating in the real estate industrY- provides
guidelines to create a safer environment for workers.
Review the guidance, prepare a plan, and post the checklist for the real estate
industrY- in your workplace to show customers and employees that you've
reduced the risk and are open for business.

                                                        Home   Search   Back to top   Menu
  Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1026 Page 78 of 116

 ~Retail


  This guidance for retailers provides guidelines to create a safer environment for
   workers.
   Review the guidance, prepare a plan, and post the checklist for retailers in your
   workplace to show customers and employees that you've reduced the risk and
  are open for business.



Customers and individuals
Customers and individuals are encouraged to stay home if they have a fever or other COVID-19
symptoms. Those with symptoms or elevated temperatures should not shop, get services in
person, go to work or congregate with others. If you're not sure if this applies to you, check your
symptoms with this SY.mgtom Screener.

Higher risk individuals should continue to stay home until Stage 4.


Roadmap for Reopening Businesses
Before re-opening, all facilities must first perform a detailed risk assessment and implement a
site-specific protection plan. Adaptations need to be made before Stage 2 workplaces can open
- currently that includes modifications like curbside pickup at retail locations.



 STAGE 1: Safety and Preparedness



                                              >
   Only essential businesses and workplaces are open
   See the full list of essential workforce designations on the essential workforce
   page.




 STAGE 2: Lower-risk workplaces

                                                                  Home    Search   Back to top   Menu
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1027 Page 79 of 116




Can open with modifications
                                       >
 • Curbside retail, including but not limited to: Bookstores, jewelry stores, toy
    stores, clothing stores, shoe stores, home and furnishing stores, sporting
    goods stores, antique stores, music stores, florists. Note: this will be phased-
    in, starting first with curbside pickup and delivery only until further notice.
 • Supply chains supporting the above businesses, in manufacturing and
    logistical sectors


Can open later in Stage 2:
 • Destination retail, including shopping malls and swap meets.
 • Personal services, limited to: car washes, pet grooming, tanning facilities,
    and landscape gardening.
 • Office-based businesses (telework remains strongly encouraged)
 • Dine-in restaurants (other facility amenities, like bars or gaming areas, are
    not permitted)
 • Schools and childcare facilities
 • Outdoor museums and open gallery spaces



NOT in Stage 1 or 2: Higher-risk Workplaces

 • Personal services such as nail salons, tattoo parlors, gyms and fitness
    studios
 • Hospitality services, such as bars and lounges
 • Entertainment venues, such as movie theaters, gaming facilities, and pro
    sports
 • Indoor museums, kids museums and gallery spaces, zoos, and libraries

                                                         Home   Search   Back to top   Menu
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1028 Page 80 of 116
 • Religious services and cultural ceremonies
 • Nightclubs
 • Concert venues
 • Festivals
 •   Thome   n~rlcc::




Department of Public Health


Governor's Newsroom


Statewide COVID19 Hotline


Accessibility


Privacy Policy


Feedback


Official California State Government Website




                                                      Home   Search   Back to top   Menu
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1029 Page 81 of 116

             ~                                   m::~
              9~~EJj
                 PublicHealth
                                                  DEPARTMENT OF INDUSTRIAL RELA1iONS




                                                                                       CALIFORNIA


                                                                                       ALL
                                                                                        Your Actions
                                                                                         Save Lives
                                                                                        ~   nv1d 19 ( c1 q( v
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1030 Page 82 of 116


                                     OVERVIEW
On March 19, 2020, the State Public Health Officer and Director of the California
Department of Public Health issued an order requiring most Californians to stay at home
to disrupt the spread of COVID-19 among the population.
The impact of COVID-19 on the health of Californians is not yet fully known. Reported
illness ranges from very mild (some people have no symptoms] to severe illness that may
result in death. Certain groups, including people aged 65 or older and those with serious
underlying medical conditions, such as heart or lung disease or diabetes, are at higher
risk of hospitalization and serious complications. Transmission is most likely when people
are in close contact with an infected person, even if that person does not have any
symptoms or has not yet developed symptoms.
Precise information about the number and rates of COVID-19 by industry or
occupational groups, including among critical infrastructure workers, is not available at
this time. There have been multiple outbreaks in a range of workplaces, indicating that
workers are at risk of acquiring or transmitting COVID-19 infection. Examples of these
workplaces include long-term care facilities, prisons, food production, warehouses,
meat processing plants, and grocery stores.
As stay-at-home orders are modified, it is essential that all possible steps be taken to
ensure the safety of workers and the public.
Key prevention practices include:
   v" physical distancing to the maximum extent possible,
   v" use of face coverings by employees (where respiratory protection is not
      required] and customers/clients,
   v" frequent handwashing and regular cleaning and disinfection,
   v" training employees on these and other elements of the COVID-19 prevention
      plan.
In addition, it will be critical to have in place appropriate processes to identify new
cases of illness in workplaces and, when they are identified, to intervene quickly and
work with public health authorities to halt the spread of the virus.

                                       Purpose
This document provides guidance for the manufacturing industry to support a safe,
clean environment for workers. The guidance is not intended to revoke or repeal any
employee rights, either statutory, regulatory or collectively bargained, and is not
exhaustive, as it does not include county health orders, nor is it a substitute for any
existing safety and health-related regulatory requirements such as those of Cal/OSHA.l
Stay current on changes to public health guidance and state/local orders, as the
COVID-19 situation continues. Cal/OSHA has additional safety and health guidance on
their Cal/OSHA COVID-19 Infection Prevention for Logistics Employers and Employees
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1031 Page 83 of 116


webpage. CDC has additional information on their guidance for businesses and
employers.




         Worksite Specific Plan
          •   Establish a written, worksite-specific COVID-19 prevention plan at every
              facility, perform a comprehensive risk assessment of all work areas, and
              designate a person at each facility to implement the plan.
          •   Identify contact information for the local health department where the
              facility is located for communicating information about COVID-19
              outbreaks among employees.
          •   Train and communicate with employees and employee representatives
              on the plan.
          •   Regularly evaluate the workplace for compliance with the plan and
              document and correct deficiencies identified.
          •   Investigate any COVID-19 illness and determine if any work-related
              factors could have contributed to risk of infection. Update the plan as
              needed to prevent further cases.

          •   Identify close contacts (within six feet for 10 minutes or more) of an
              infected employee and take steps to isolate COVID-19 positive
              employee(s) and close contacts.
          •   Adhere to the guidelines below. Failure to do so could result in workplace
              illnesses that may cause operations to be temporarily closed or limited.



         Topics for Employee Training
          •   Information on COVID-19, how to prevent it from spreading, and which
              underlying health conditions may make individuals more susceptible to
              contracting the virus.
          •   Self-screening at home, including temperature and/or symptom checks
              using CDC guidelines.
          •   The importance of not coming to work if employees have a frequent
              cough, fever, difficulty breathing, chills, muscle pain, headache, sore
              throat, recent loss of taste or smell, or if they or someone they live with
              have been diagnosed with COVID-19.
                                                                                            3
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1032 Page 84 of 116


         •   To seek medical attention if their symptoms become severe, including
             persistent pain or pressure in the chest, confusion, or bluish lips or face.
             Updates and further details are available on CDC's webpage.
         •   The importance of frequent handwashing with soap and water, including
             scrubbing with soap for 20 seconds (or using hand sanitizer with at least
             603 ethanol or 703 isopropanol when employees cannot get to a sink or
             handwashing station, per CDC guidelines).
         •   The importance of physical distancing, both at work and off work time
             (see Physical Distancing section below).
         •   Proper use of face coverings, including:
             o   Face coverings do not protect the wearer and are not personal
                 protective equipment (PPE).
             o Face coverings can help protect people near the wearer, but do not
               replace the need for physical distancing and frequent handwashing.

             o Employees should wash or sanitize hands before and after using or
               adjusting face coverings.
             o   Avoid touching eyes, nose, and mouth.
             o   Face coverings should be washed after each shift.


        Individual Control Measures and Screening
         •   Provide temperature and/or symptom screenings for all workers at the
             beginning of their shift and any personnel entering the facility. Make sure
             the temperature/symptom screener avoids close contact with workers to
             the extent possible. Both screeners and employees should wear face
             coverings for the screening.
         •   Encourage workers who are sick or exhibiting symptoms of COVID-19 to
             stay home.

         •   Employers should provide and ensure workers use all required protective
             equipment. Employers should consider where disposable glove use may
             be helpful to supplement frequent handwashing or use of hand sanitizer;
             examples are for workers who are screening others for symptoms or
             handling commonly touched items.
         •   Face coverings are strongly recommended when employees are not
             required to wear respirators for other hazards and are in the vicinity of
             others. Workers should have face coverings available and wear them

                                                                                            4
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1033 Page 85 of 116


             when at work, in offices, or in a vehicle for work-related travel with others.
             Face coverings must not be shared.

         •   Non-employees entering the facility should be restricted to only those
             classified as essential by management and they must complete a
             temperature and/or symptom screening before entering. Contractors,
             vendors, and all others entering the facility are strongly recommended to
             wear face coverings.


         Cleaning and Disinfecting Protocols
         •   Perform thorough cleaning on high traffic areas such as break rooms,
             lunch areas, and changing areas, and areas of ingress and egress
             including, stairways and stairwells, handrails, and elevators controls.
             Frequently disinfect commonly used surfaces, including, doorknobs,
             toilets, and handwashing facilities.
         •   Clean touchable surfaces between shifts or between users, whichever is
             more frequent, including but not limited to working surfaces, tools,
             handles and latches, and controls on stationary and mobile equipment,
             including surfaces in the cabs of all vehicles.
         •   Avoid sharing phones, office supplies, other work tools, or handheld
             mobile communications equipment wherever possible. Individually-
             assigned peripheral equipment [keyboards, handsets, headsets, chairs,
             etc.} should be provided wherever possible. If necessary, clean and
             disinfect them before and after each use. Never share PPE.

         •   Provide sufficient time for workers to implement cleaning practices
             before, during, and after shifts. If cleaning is assigned to the worker, they
             must be compensated for that time.
         •   Ensure sanitary facilities restrooms and handwashing stations with soap
             and hand sanitizer are provided at all sites. Ensure that sanitary facilities
             stay operational and stocked at all times and provide additional soap,
             paper towels, and hand sanitizer when needed.

         •   Stagger breaks and provide additional sanitary facilities [including
             portable toilets and handwashing stations} if feasible and necessary to
             maintain physical distancing during scheduled breaks. No-touch sinks,
             soap dispensers, sanitizer dispensers, and paper towel dispensers should
             be installed whenever possible.
         •   When choosing cleaning chemicals, employers should use product
             approved for use against COVID-19 on the Environmental Protection
             Agency (EPAl-approved list and follow product instructions. Use
             disinfectant labels labeled to be effective against emerging viral
                                                                                             5
    Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1034 Page 86 of 116


                  pathogens, diluted household bleach solutions {5 tablespoons per gallon
                  of water), or alcohol solutions with at least 703 alcohol that are
                  appropriate for the surface. Provide employees training on
                  manufacturer's directions and Cal/OSHA requirements for safe use.
                  Workers using cleaners or disinfectants should wear gloves as required by
                  the product instructions.

             •    Employees must be provided and use protective equipment when
                  offloading and storing delivered goods. Employees should inspect
                  deliveries and perform disinfection measures prior to storing goods in
                  warehouses and facilities, when deliveries appear tampered with.
             •    Require that hard hats and face shields be sanitized at the end of each
                  shift. Clean the inside of the face shield, then the outside, then wash
                  hands.
             •    Clean delivery vehicles and equipment before and after delivery routes,
                  carry additional sanitation materials during deliveries, and use clean
                  personal protective equipment for each delivery stop.
             •    For delivery drivers, normally accessible restrooms on routes {e.g.,
                  restaurants, coffee shops) may be closed. Employers should provide
                  employees alternative restroom locations and allow time for employees
                  to use them.
             •    Consider installing portable high-efficiency air cleaners, upgrading the
                  building's air filters to the highest efficiency possible, and making other
                  modifications to increase the quantity of outside air and ventilation in
                  work and break areas.
             •    Modify offerings in on-site cafeterias, including using prepackaged foods,
                  and safe options for drink, condiment, and flatware dispensing.


I   t t I Physical Distancing Guidelines
              •   Implement measures to ensure physical distancing of at least six feet
                  between workers. This can include use of physical partitions or visual cues
                  {e.g., floor markings, or signs to indicate to where workers should stand}.

              •   Adjust safety or other in-person meetings, including interviews, to ensure
                  physical distance and use smaller individual meetings at facilities to
                  maintain physical distancing guidelines.

              •   Utilize work practices, when feasible, to limit the number of workers on
                  site at one time. This may include scheduling {e.g., staggering shift


                                                                                                6
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1035 Page 87 of 116


              start/end times) or rotating access to a designated area during a shift.
              Stage facilities to stagger work and limit overlap of work crews.

          •   Stagger employee breaks, within compliance with wage and hour
              regulations, to maintain physical distancing protocols. Reassign lockers or
              limit/stagger locker use to increase distance between employees.

          •   Place additional limitations on the number of workers in enclosed areas,
              to ensure at least six feet of separation to limit transmission of the virus.

          •   Close breakrooms, use barriers, or increase distance between
              tables/chairs to separate workers and discourage congregating during
              breaks. Where possible, create outdoor break areas with shade covers
              and seating that ensures physical distancing.

          •   Workers should consider bringing a lunch made at home or purchase
              take out or delivery where available as long as they can avoid
              congested areas.

          •   Use the following hierarchy to prevent transmission of COVID-19 in work
              areas especially where physical distancing is difficult to maintain:
              engineering controls, administrative controls, and PPE.

              o   Engineering controls include creating physical or spatial barriers
                  between employees such as Plexiglas or other sturdy and
                  impermeable partitions.

              o   Administrative controls include increasing the number of shifts to
                  reduce the number of personnel present at one time and ensure
                  adequate physical distancing.

              o   PPE includes face shields, some masks, and impermeable gloves.
                  Note that some disposable equipment such as some face shields and
                  respirators are prioritized for health care workers and workers that
                  handle pathogens and should not otherwise be used.

          •   Install production transfer-aiding materials, such as shelving and bulletin
              boards, to reduce person-to-person production hand-offs.

          •   Designate separate entrance and exits and post signage to this effect.




                                                                                              7
 Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1036 Page 88 of 116




1Additional  requirements must be considered for vulnerable populations. The manufacturing
industry must comply with all Cal/OSHA standards and be prepared to adhere to its guidance
as well as guidance from the Centers for Disease Control and Prevention fCDC! and the
California Department of Public Health (CDPHl. Additionally, employers must be prepared to
alter their operations as those guidelines change.




covid19.ca.gov \\\\\                   ~11               IEilJ
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1037 Page 89 of 116

             ~                                   m::~
              9~~EJj
                 PublicHealth
                                                  DEPARTMENT OF INDUSTRIAL RELA1iONS




                                                                                       CALIFORNIA


                                                                                       ALL
                                                                                        Your Actions
                                                                                         Save Lives
                                                                                        ~   nv1d 19 ( c1 q( v
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1038 Page 90 of 116


                                     OVERVIEW
On March 19, 2020, the State Public Health Officer and Director of the California
Department of Public Health issued an order requiring most Californians to stay at home
to disrupt the spread of COVID-19 among the population.
The impact of COVID-19 on the health of Californians is not yet fully known. Reported
illness ranges from very mild (some people have no symptoms] to severe illness that may
result in death. Certain groups, including people aged 65 or older and those with serious
underlying medical conditions, such as heart or lung disease or diabetes, are at higher
risk of hospitalization and serious complications. Transmission is most likely when people
are in close contact with an infected person, even if that person does not have any
symptoms or has not yet developed symptoms.
Precise information about the number and rates of COVID-19 by industry or
occupational groups, including among critical infrastructure workers, is not available at
this time. There have been multiple outbreaks in a range of workplaces, indicating that
workers are at risk of acquiring or transmitting COVID-19 infection. Examples of these
workplaces include long-term care facilities, prisons, food production, warehouses,
meat processing plants, and grocery stores.
As stay-at-home orders are modified, it is essential that all possible steps be taken to
ensure the safety of workers and the public.
Key prevention practices include:
   ~ physical distancing to the maximum extent possible,
   ~ use of face coverings by employees (where respiratory protection is not
      required] and customers/clients,
   ~ frequent handwashing and regular cleaning and disinfection,
   ~ training employees on these and other elements of the COVID-19 prevention
      plan.
In addition, it will be critical to have in place appropriate processes to identify new
cases of illness in workplaces and, when they are identified, to intervene quickly and
work with public health authorities to halt the spread of the virus.

                                       Purpose
This document provides guidance for businesses operating in the logistics/warehousing
industry to support a safe, clean environment for employees. The guidance is not
intended to revoke or repeal any employee rights, either statutory, regulatory or
collectively bargained, and is not exhaustive, as it does not include county health
orders, nor is it a substitute for any existing safety and health-related regulatory
requirements such as those of Cal/OSHA.l Stay current on changes to public health
guidance and state/local orders, as the COVID-19 situation continues. Cal/OSHA has
more safety and health guidance on their Cal/OSHA COVID-19 Infection Prevention for
Logistics Employers and Employees webpage. CDC has additional requirements in their
guidance for businesses and employers and specific guidance for mail and parcel
deliverv.
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1039 Page 91 of 116




        Worksite Specific Plan
         •   Establish a written, worksite-specific COVID-19 prevention plan at every
             facility, perform a comprehensive risk assessment of all work areas, and
             designate a person at each facility to implement the plan.

         •   Identify contact information for the local health department where the
             facility is located for communicating information about COVID-19
             outbreaks among employees.

         •   Train and communicate with employees and employee representatives
             on the plan.
         •   Regularly evaluate the workplace for compliance with the plan and
             document and correct deficiencies identified.
         •   Investigate any COVID-19 illness and determine if any work-related
             factors could have contributed to risk of infection. Update the plan as
             needed to prevent further cases.

         •   Identify close contacts (within six feet for 10 minutes or more) of an
             infected employee and take steps to isolate COYID-19 positive
             employee(s) and close contacts.
         •   Adhere to the guidelines below. Failure to do so could result in workplace
             illnesses that may cause operations to be temporarily closed or limited.



        Topics for Employee Training
         •   Information on COVID-19, how to prevent it from spreading, and which
             underlying health conditions may make individuals more susceptible to
             contracting the virus.

         •   Self-screening at home, including temperature and/or symptom checks
             using CDC guidelines.
         •   The importance of not coming to work if employees have a frequent
             cough, fever, difficulty breathing, chills, muscle pain, headache, sore
             throat, recent loss of taste or smell, or if they or someone they live with
             have been diagnosed with COYID-19.
         •   To seek medical attention if their symptoms become severe, including
             persistent pain or pressure in the chest, confusion, or bluish lips or face.
             Updates and further details are available on CDC's webpage.

                                                                                            3
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1040 Page 92 of 116


         •   The importance of frequent handwashing with soap and water, including
             scrubbing with soap for 20 seconds (or using hand sanitizer with at least
             603 ethanol or 703 isopropanol when employees cannot get to a sink or
             handwashing station, per CDC guidelines).
         •   The importance of physical distancing, both at work and off work time
             (see Physical Distancing section below).

         •   Proper use of face coverings, including:
             o Face coverings do not protect the wearer and are not personal
               protective equipment (PPE).
             o   Face coverings can help protect people near the wearer, but do not
                 replace the need for physical distancing and frequent handwashing.

             o Employees should wash or sanitize hands before and after using or
               adjusting face coverings.
             o Avoid touching eyes, nose, and mouth.

             o   Face coverings should be washed after each shift.


        Individual Control Measures and Screening
         •   Provide temperature and/or symptom screenings for all workers at the
             beginning of their shift and any personnel entering the facility. Make sure
             the temperature/symptom screener avoids close contact with workers to
             the extent possible. Both screeners and employees should wear face
             coverings for the screening.
         •   Encourage workers who are sick or exhibiting symptoms of COVID-19 to
             stay home.
         •   Employers should provide and ensure workers use all required protective
             equipment. Employers should consider where disposable glove use may
             be helpful to supplement frequent handwashing or use of hand sanitizer;
             examples are for workers who are screening others for symptoms or
             handling commonly touched items.

         •   Face coverings are strongly encouraged when employees are in the
             vicinity of others. Workers should have face coverings available and wear
             them when at work, in offices, or in a vehicle for work-related travel with
             others. Face coverings must not be shared.




                                                                                           4
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1041 Page 93 of 116




         Cleaning and Disinfecting Protocols
         •   Perform thorough cleaning on high traffic areas such as break rooms,
             lunch areas, and changing areas, and areas of ingress and egress
             including stairways and stairwells, handrails, elevator controls. Frequently
             disinfect commonly used surfaces, including tables, amenities,
             doorknobs, toilets, and handwashing facilities.

         •   Clean touchable surfaces between shifts or between users, whichever is
             more frequent, including but not limited to working surfaces, machinery,
             tools, equipment, shelves, storage rooms, handles, latches and locks, and
             controls on stationary and mobile equipment.
         •   Require employees to wash hands or use sanitizer between use of shared
             equipment, such as time clocks and forklifts, and allow work time to do
             so. Avoid sharing phones, other work tools, or equipment wherever
             possible. Never share PPE.
         •   Clean delivery vehicles and equipment before and after delivery, carry
             additional sanitation materials during deliveries, and use clean personal
             protective equipment for each delivery stop.

         •   For delivery drivers, normally accessible restrooms on routes (e.g.,
             restaurants, coffee shops) may be closed. Employers should provide
             employees alternative restroom locations and allow time for employees
             to use them.
         •   Provide time for workers to implement cleaning practices before and
             after shifts. If cleaning is assigned to the worker, they must be
             compensated for that time.
         •   Ensure that sanitary facilities stay operational and stocked at all times
             and provide additional soap, paper towels, and hand sanitizer when
             needed. Provide additional sanitary facilities (portable toilets and
             handwashing stations) if necessary and practical.
         •   Stagger breaks if feasible to ensure physical distancing and the chance
             to clean restrooms frequently.
         •   When choosing cleaning chemicals, employers should use products
             approved for use against COVID-19 included on the Environmental
             Protection Agency (EPAl-approved list and follow product instructions.
             Use disinfectants labeled to be effective against emerging viral
             pathogens, diluted household bleach solutions {5 tablespoons per gallon
             of water), or alcohol solutions with at least 703 alcohol that are
             appropriate for the surface. Provide employees training on
                                                                                            5
    Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1042 Page 94 of 116


                  manufacturer's directions and Cal/OSHA requirements for safe use.
                  Workers using cleaners or disinfectants should wear gloves as required by
                  the product instructions.
              •   Employees should be provided and use protective equipment when
                  offloading and storing delivered goods. Employees should inspect
                  deliveries and perform disinfection measures prior to storing goods in
                  warehouses and facilities when deliveries appear tampered with.
              •   Consider installing portable high-efficiency air cleaners, upgrading the
                  building's air filters to the highest efficiency possible, and making other
                  modifications to increase the quantity of outside air and ventilation in
                  work and break areas.


l   tt    J   Physical Distancing Guidelines
              •   Implement measures to ensure physical distancing of at least six feet
                  between workers, including transportation personnel. These can include
                  use of physical partitions or visual cues such as floor markings, colored
                  tape, or signs to indicate to where workers should stand.
              •   Minimize transaction time between warehouse employees and
                  transportation personnel. Perform gate check-ins and paperwork digitally
                  if feasible. Require employees to put on face coverings prior to
                  interfacing with transportation personnel and other people entering and
                  exiting the facility.
              •   Redesign workspaces and shared outdoor spaces to allow for at least six
                  feet between employees.
              •   Use the following hierarchy to prevent transmission of COYID-19 in work
                  areas especially where physical distancing is difficult to maintain:
                  engineering controls, administrative controls, and PPE.
                  o Engineering controls include creating physical or spatial barriers
                    between employees such as Plexiglas or other sturdy and
                    impermeable partitions.
                  o Administrative controls include increasing the number of shifts to
                      reduce the number of personnel present at one time and ensure
                      adequate physical distancing.
                  o   PPE includes face shields, some masks, and impermeable gloves.
                      Note that some disposable equipment such as some face shields and
                      respirators are prioritized for health care workers and workers that
                      handle pathogens and should not otherwise be used.

                                                                                                6
 Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1043 Page 95 of 116


              •   Adjust safety and other meetings to ensure physical distance and
                  conduct smaller individual meetings at facilities to maintain physical
                  distancing guidelines.
              •   Utilize work practices, when feasible, to limit the number of workers on the
                  jobsite at one time. This may include scheduling {e.g., staggering shift
                  start/end times) or rotating crew access to a designated area during a
                  shift. Stage the jobsite to stagger work and limit overlap of work crews.

              •   Place additional limitations on the number of workers in enclosed areas,
                  where six feet of separation may not be sufficient to limit transmission of
                  the virus.
              •   Stagger employee breaks, in compliance with wage and hour
                  regulations, to maintain physical distancing protocols.

              •   Close breakrooms, use barriers, or increase distance between
                  tables/chairs to separate workers and discourage congregating during
                  breaks. Where possible, create outdoor break areas with shade covers
                  and seating that ensures physical distancing.

              •   Close common areas where personnel are likely to congregate and
                  interact {e.g., kitchenettes, break rooms, etc.). Discourage employees
                  from congregating in high traffic areas.




1Additionalrequirements must be considered for vulnerable populations. The logistics and
warehousing industry must comply with all Cal/OSHA standards and be prepared to adhere to
its guidance as well as guidance from the Centers for Disease Control and Prevention (CDC)
and the California Department of Public Health (CDPH). Additionally, employers must be
prepared to alter their operations as those guidelines change.




covid19.ca.gov \\\\\                      ~11               IEilJ
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1044 Page 96 of 116




                                                          EXHIBIT 1-4
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1045 Page 97 of 116

                     Governor Newsom Releases Updated Industry
                     Guidance
Published: May 07, 2020


     Guidance will help drive reopening for some sectors - including retail, manufacturing and logistics - with modifications, beginning Friday, May 8

                       Regional variance allows for counties to move further into Stage 2 when they attest to meeting certain criteria

SACRAMENTO- Following up on the state's announcement that it will begin modifying the stay at home order on Friday, May 8, Governor Gavin Newsom
today released updated industry guida nee - including for reta ii, manufacturing and logistics - to begin reopening with modifications that reduce risk and
establish a safer environment for workers and customers.

Click here to see the new guidance.

MCalifornians, working together, have flattened the curve. Because of that work, our health data tells us that California can enter the next stage of this
pandemic and gradually begin to restart portions of our economy," said Governor Newsom. "It's critical that businesses and employers understand how
they can reduce the risk of transmission and better protect their workers and customers. COVID-19 will be present in our communities until there is a
vaccine or therapeutic, and it will be up to all ofus to change our behavior and eliminate opportunities for the disease to spread."

ReslUence Roadmap

Californians are flattening the curve as pa rt of the stay at home order issued on March 19, 2020. These efforts have allowed the state to move forward on
the roadmap for modifying the statewide order. The Resilience Roadmap stages that California is using to guide its gradual reopening process are:

• Stage 1: Safety and Preparedness
• Stage 2: Lower-Risk Workplaces
• Stage 3: Higher-Risk Workplaces
• Stage 4: End of Stay at Home Order


When modifications are advanced and the state's six indicators show we've made enough progress, we can move to the next stage of the roadmap. We
are now moving into Stage 2, where some lower-risk workplaces can gradually open with adaptations. Stage 2 expansion will be phased in gradually.
Some communities may move through Stage 2 faster if they are able to show greater progress, and counties that have met the readiness criteria and
worked with the California Department of Public Health can open more workplaces as outlined in the County variance Guidance.


Industry Guidance to reduce the risk
California will move into Stage 2 of modifying the state's stay at home order on May 8, 2020. The state's progress in achieving key public health
metrics will allow a gradual reopening of califomia's economy.

The state recognizes the impact of economic hardship, but the risk of COVID-19 infection is still real for all Californians and continues to be fatal.

That is why every business should take every step possible to reduce the risk of infection:

• Plan and prepare for reopening
• Make radical changes within the workplace
• Adjust practices by employees and help educate customers


The state has outlined guidance for each early Stage 2 business to follow. The goal is a safer environment for workers and customers. Businesses may use
effective alternative or innovative methods to build upon the guidance.

Each business should review the guidance that is relevantto their workplace, prepa re a plan based on the guida nee for their industry, and put it into
action.

When complete, businesses can post the industry-specific checklist (below) in their workplace to show customers and employees that they've reduced
the risk and are open for business.

Before reopening, all facilities should:

L Perform a detailed risk assessment and implement a site-specific protection plan
2. Train employees on how to limitthe spread of COVID-19, including how to screen themselves for symptoms and stay home if they have them
3. Implement individual control measures and screenings
4. Implement disinfecting protocols
5. Implement physical distancing guidance



The state has also set up a mechanism to gather input on future industry guidance through the California Recovery Roadmap survey.
Case
While   3:20-cv-00865-BAS-AHG
      many                                         Document
           elements of the guidance are the same across             11 as Filed
                                                        industries-such   deaning05/11/20        PageID.1046
                                                                                 and physical distancing-                Page
                                                                                                          consideration was given 98   of 116
                                                                                                                                  to industry-
specific methods. For example:

• Retailers should increase pickup and delivery service options and encourage physical distancing during pickup- like loading items directly into a
  customer's trunk or leaving items at their door.
• Retailers should install hands-free devices, if possible, including motion sensor lights, contactless payment systems, automatic soap and paper towel
  dispensers, and timecard systems.
• Manufacturing companies should close breakrooms, use barriers, or increase distance between tables/chairs to separate workers and discourage
  congregating during breaks. Where possible, create outdoor break areas with shade covers and seating that ensures physical distancing.
• Warehouses should minimize transaction time between warehouse employees and transportation personnel. Perform gate check-ins and paperwork
  digitally if feasible.
• Warehouse workers should clean delivery vehicles and equipment before and after delivery, carry additional sanitation materials during deliveries,
  and use clean personal protective equipment for each delivery stop.


                                                                           ###
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1047 Page 99 of 116




                                                          EXHIBIT2-1
   Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1048 Page 100 of 116




                                   HEALTH AND HUMAN SERVICES AGENCY
NICK MACCHIONE, FACHE                       PUBLIC HEALTH SERVICES                     WILMA J. WOOTEN, M.D.
                                      3851 ROSECRANS STREET, MAIL STOP P-578
                                               SAN DIEGO. CA92110-3134                   PUBLIC HEALTH OFFICER
                                           (819) 531-5800 •FA)( (819) 542-4188



                            ORDER OF THE HEAL TH OFFICER
                            AND EMERGENCY REGULATIONS
                                 (Effective May 10, 2020)

    Pursuant to California Health and Safety Code sections 101040, 120175, and 120175.5 (b) the
    Health Officer of the County of San Diego (Health Officer) ORDERS AS FOLLOWS:

    Effective 12:00 a.m. on Sunday, May l 0, 2020, and continuing until further notice, the following
    will be in effect for San Diego County (county):

    l. All persons are to remain in their homes or at their place of residence, except for employees
       or customers travelling to and from essential businesses, reopened businesses, or essential
       activities as defined in section 18, below, or to participate in individual or family outdoor
       activity as allowed by this Order.

    2. All public or private "gatherings," as defined in section 18 below, are prohibited.

    3. All businesses not meeting the definition of essential business or reopened business in section
       18 below are referred to in this Order as "non-essential businesses" and shall be and remain
       closed for the duration of this Order. All essential businesses and reopened businesses must
       comply with the requirements of this Order. Notwithstanding the foregoing, a non-essential
       business may remain open if its employees and owners can provide its services from home,
       including by telecommuting, without direct contact with the public.

    4. All public or private schools, colleges, and universities shall not hold classes or other school
       activities where students gather on the school campus. Parents of minor children shall take
       steps to ensure said children are not participating in activities prohibited by this Order.

    5. Child daycare and child care providers shall operate under the following conditions: i) child
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1049 Page 101 of 116


   care should be carried out in stable groups of 12 or fewer ("stable" means that the same I 2 or
   fewer children are in the same group each day); ii) children should not change from one group
   to another; iii) if more than one group of children is cared for at one facility, each group should
   be in a separate area; iv) groups should not mix with each other; and v) childcare providers
   should remain solely with one group of children, to the extent possible. Employees of such
   businesses, and the children being cared for, are not required to wear face coverings as
   described in section 9 while present at the daycare of child care facility. Child daycare and
   childcare providers shall establish health check and temperature screening requirements to
   ensure children and employees with a temperature of 100 degrees or above do not enter the
   facility. Restroom and other surfaces children regularly contact shall be sanitized with a
   disinfectant effective against coronavirus on a regular schedule and between groups occupying
   a particular area.

6. "Non-essential personnel," as defined in section 18 below, are prohibited from entry into any
   hospital or long-term care facility. All essential personnel who are COVID-19 positive or
   show any potential signs or symptoms of COVID-19 are strictly prohibited from entry into
   hospitals or long-term care facilities. Notwithstanding the foregoing, individuals requiring
   medical care for COVID-19 or related conditions may be admitted to hospitals or other
   medical facilities if the hospital or medical facility is appropriate for treating COVID-19 and
   has adequate precautions in place to protect its patients, medical personnel and staff.

7. Hospitals and healthcare providers, including dentists shall:
     a. Take measures to preserve and prioritize resources; and,
     b. May authorize and perform non-emergent or elective surgeries or procedures based on
         their determination of clinical need and supply capacity, and where consistent with
         State guidance.
     c. Nothing in this Order shall prevent physicians and other healthcare providers from
         conducting routine preventive care provided it conforms to any applicable State
         guidance.
     d. Nothing in this Order shall prevent dentists or dental hygienists from conducting routine
         preventive care provided it conforms to any applicable State guidance.

8. Hospitals, healthcare providers, and commercial testing laboratories shall report all COVID-
   19 test results to the Public Health Officer immediately after such results are received.

9. All persons two year old or older who are present in the county shall have possession of a face
                                           Page 2 of9
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1050 Page 102 of 116


   covering described in California Department of Public Health Face Covering Guidance issued
   on April l, 2020, (available at: https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Face-
   Coverings-Guidance.aspx ), when they leave their home or place of residence, shall wear the
   face covering whenever they are in a business or within six feet of another person who is not
   a member of their family or household. Persons with a medical or mental health condition, or
   developmental disability that prevents wearing a face covering shall be exempt from this
   requirement.

10. All essential businesses that allow members of the public to enter a facility must prepare and
    post a "Social Distancing and Sanitation Protocol" on the form available at:
    https ://www .sandiegocounty
   [gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/covid 19/SOCIAL DISTANCING
    AND SANITATION PROTOCOL 04022020 Vl .pdf ), or on a form required by another
    governmental entity requiring substantially similar information, for each of their facilities open
    to the public in the county. The Social Distancing and Sanitation Protocol must be posted at
    or near the entrance of the relevant facility, and shall be easily viewable by the public and
    employees. A copy of the Social Distancing and Sanitation Protocol must also be provided to
    each employee performing work at the facility. All essential businesses shall implement the
    Social Distancing and Sanitation Protocol and provide evidence of its implementation to any
    authority enforcing this Order upon demand. The Social Distancing and Sanitation Protocol
    must ensure all required measures are implemented and must identify and require measures
    necessary to implement social distancing are implemented at each facility that will ensure
    social distancing and sanitation at that particular facility. If the measures identified and
    implemented are not effective in maintaining proper social distancing and sanitation, the
    business shall promptly modify its Social Distancing and Sanitation Protocols to ensure proper
    social distancing and sanitation. Any business that fails to successfully implement social
    distancing and sanitation may be required to close.

11. All reopened businesses must prepare and post a "Safe Reopening Plan" on the form available
   ~https ://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/covid
   19/Community Sector Support/BusinessesandEmployers/SafeReopeningPlanTemplate.pdf
   for each of their facilities in the county. The Safe Reopening Plan must be posted at or near
   the entrance of the relevant facility, and shall be easily viewable by the public and employees.
   A copy of the Safe Reopening Plan must also be provided to each employee performing work
   at the facility. All reopened businesses shall implement the Safe Reopening Plan and provide
   evidence of its implementation to any authority enforcing this Order upon demand. The Safe
   Reopening Plan must ensure all required measures are implemented. If the measures identified
                                             Page 3 of9
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1051 Page 103 of 116


   and implemented are not effective in maintaining proper social distancing and sanitation, the
   business shall promptly modify its Safe Reopening Plan to ensure proper social distancing and
   sanitation. Any business that fails to comply with its Safe Reopening Plan may be required to
   close.

12. Each essential business and reopened business shall:
       a. Require all employees to wear face coverings as described in section 9 above; and,
       b. Shall conduct temperature screening of all employees prohibiting employees with a
          temperature of 100 degrees or more from entering the workplace. Symptom screening
          (prohibiting employees from entering if they have a cough, shortness of breath or
          trouble breathing or at least two of the following: fever, chills, repeated shaking with
          chills, muscle pain, headache, sore throat or new loss of taste or smell) may be used
          only when a thermometer is not available.

13. Outdoor Recreation
       a. Each public park and recreation area, shall operate in compliance with the Protocol
          found                                                                                      at
          https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiolog;y/c
          ovidl 9/parks-beaches-social-distancing-protocol.pdf created and implemented by the
          operator of the park. The public shall not congregate or participate in active sport
          activities at a park with the exception of members of a single family or household if
          authorized pursuant to the Protocol applicable to the park. Any park at which the
          Protocol requirements cannot be effectively implemented may be required to close.
       b. Campgrounds may be open provided a vacant campsite separates each occupied
          campsite and each campsite is occupied only by members of the same household.
       c. Recreational boating is allowed provided all occupants of a boat are from the same
          household.
       d. For Beaches Only - All parking lots at public beaches shall be closed. Beaches shall be
          used solely for walking, running, hiking, equestrian or bicycle riding (where allowed).
          The public shall not congregate or participate in active sport activities at said facilities.
          Swimming, body surfing, boogie boarding, surfing, kite surfing, paddle boarding,
          kayaking, snorkeling and scuba diving from the shore may be allowed in the ocean and
          bays connected thereto. Beaches where social distancing requirements cannot be
          effectively implemented shall close. All other restrictions applicable to beaches
          pursuant to other sections of this Order shall remain in effect.
       e. To enhance recreational opportunities in the county, private and public golf courses
                                             Page 4 of9
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1052 Page 104 of 116


           and, other public or private outdoor recreational facilities (other than community pools
           per State order), including recreational equipment (such as bicycle, boat, kayak,
           equestrian and surfboard) rentals may be open for limited use.
                   1. The owner or operator of a golf course shall complete and fully implement
                      a Golf Course Physical Distancing & Safety Plan for San Diego County and
                      shall submit a copy of the completed form to the Public Health Officer at
                      least two days prior to opening. Golf courses shall conduct temperature
                      screening of all employees and customers and anyone with a temperature of
                      100 degrees or higher shall not be permitted to enter the facility.
                  11. The owner or operator of an outdoor recreational facility shall limit use of
                      recreational equipment or areas to individuals able to practice social
                      distancing before, during or after the activity, or members of the same
                      household. The owner or operator shall prepare a Safe Reopening Plan
                      pursuant to section 11 which shall include a requirement that all equipment
                      be sanitized with a disinfectant effective against coronavirus immediately
                      after every use.

 14. All essential businesses and reopened businesses that remain in operation in accordance with
     the Order shall make every effort to use telecommuting for their workforces.

15. A strong recommendation is made that all persons who are 65 years old or older, have a chronic
    underlying condition, or have a compromised immune system self-quarantine themselves at
    home or other suitable location.

16. All persons arriving in the county from international locations identified on the Centers for
    Disease Control and Prevention (CDC) Warning Level 2 or 3 Travel Advisory (available at:
    https://wwwnc.cdc.gov/travel/notices) shall be subject to 14-day home or other suitable
    location quarantine and self-monitoring.

17. Persons who have been diagnosed with COVID-19, or who are likely to have COVID-19, shall
    comply with the Order of the Health Officer titled: "Isolation of All Persons with or Likely to
    have COVID-19", or as subsequently amended. Persons who have a close contact with a person
    who either has COVID-19, or is likely to have COVID-19, shall comply with the Order of the
    Health Officer titled: "Quarantine of Persons Exposed to COVID-19," or as subsequently
    amended.          Both orders        are    available at:        https://www.sandiegocounty.gov/
    content/sdc/hhsa/programs/phs/community epidemiology/dc/2019-nCoV/health-order.html.
    If a more specific isolation or quarantine order is issued to a person, that order shall be followed.
                                              Page 5 of9
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1053 Page 105 of 116



18.For purposes of this Order:
      a. "Essential business" is any business or activity (or a business/activity that
         employs/utilizes workers) designated by the State Public Health Officer as "Essential
         Critical Infrastructure Workers" set forth in: https://covidl 9.ca.gov/img/Essential
         Criticallnfrastructure Workers.pdt) as that list may be updated from time-to-time, and
         referenced in Executive Order N-33-20 issued by the Governor of the State of
         California. For the purposes of this Order, the following businesses in the Food and
         Agriculture Sector are considered "groceries" or "other retail that sells food and
         beverages": grocery stores, comer stores and convenience stores, liquor stores that sell
         food, farmer's markets, food banks, farm and produce stands, supermarkets, big box
         stores that sell groceries and essentials, or similar business that sell food so long as the
         store has a current permit related to the sale of food and/or beverages from the San
         Diego County Department of Environmental Health.
      b. "Gathering" is any event or convening that brings together more than one person in a
         single room or single indoor or outdoor s ace at the same time, including people in
         multi le vehicles in one location. A gathering does not include:
                  i. A gathering consisting only of members of a single family or household.

                 11. Operations at airports, public transportation or other spaces where persons in
                     transit are able to practice social distancing.
                m. Operations at essential businesses as defined in section 19a above and
                     reopened businesses as defined in 18f below and where the other
                     requirements set forth in this Order are followed.
      c. "Long term care facility" is a facility serving adults that require assistance with
         activities of daily living, including a skilled nursing facility, and that is licensed by the
         California Department of Community Care and Licensing, or the California Department
         of Public Health.
      d. "Non-essential personnel" are employees, contractors, or members of the public who
         do not perform treatment, maintenance, support, or administrative tasks deemed
         essential to the healthcare mission of the long-term care facility or hospital. Non-
         essential personnel do not include first responders, nor State, federal, or local officials,
         investigators, or medical personnel carrying out lawful duties. Non-essential personnel
         do not include visitors to hospitals and long-term care facilities who are granted entry
         by the facility's director, or designee, because they are family or friends who are visiting
         a resident in an end of life or similar situation, are parents or guardians visiting a child
         who is a patient, or because of any other circumstances deemed appropriate by the
                                             Page 6 of9
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1054 Page 106 of 116


          facility director, or designee, and where appropriate precautions by the facility that
          follow federal, State, and local public health guidance regarding COVID-19 are
          followed.
       e. "Social distancing" is maintaining a six-foot separation from all persons except for
          household members, first responders and medical providers or employees conducting
          temperature screenings.
       f. "Reopened business" is a business that is not an essential business as stated in section
          18a above, and has reoRened in conformance with the State of California's Resilience
          Roadmap (available at: https://covidl 9.ca.gov/roadmapO, as may be subsequently
          amended

 19. This Order is issued as a result of the World Health Organization's declaration of a worldwide
     pandemic ofCOVID-19 disease, also known as "novel coronavirus."

20. This Order is issued based on scientific evidence regarding the most effective approaches to
    slow the transmission of communicable diseases generally and COVID-19 specifically, as well
    as best practices as currently known and available to protect vulnerable members of the public
    from avoidable risk of serious illness or death resulting from exposure to COVID-19. The age,
    condition, and health of a significant portion of the population of the county places it at risk
    for serious health complications, including death, from COVID-19. Although most individuals
    who contract COVID-19 do not become seriously ill, persons with mild symptoms and
    asymptomatic persons with COVID-19 may place other vulnerable members of the public-
    such as older adults, and those with underlying health conditions-at significant risk.

21. The actions required by this Order are necessary to reduce the number of individuals who will
    be exposed to COVID-19, and will thereby slow the spread of COVID-19 in the county. By
    reducing the spread of COVID-19, this Order will help preserve critical and limited healthcare
    capacity in the county and will save lives.

22. This Order is issued in accordance with, and incorporates by reference: a) the Declaration of
    Local Health Emergency issued by the Health Officer on February 14, 2020; b) the
    Proclamation of Local Emergency issued by the County Director of Emergency Services on
    February 14, 2020; c) the action of the County Board of Supervisors to ratify and continue
    both the local health emergency and local emergency on February 19, 2020; d) the
    Proclamation of a State of Emergency issued by the Governor of the State of California on
    March 4, 2020; e) Executive Order N-25-20 issued by the Governor of the State of California
    on March 12, 2020 which orders that "All residents are to heed any orders and guidance of
                                           Page 7 of9
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1055 Page 107 of 116

   state and local health officials, including but not limited to the imposition of social distancing
   measures, to control COVID-19"; f) Proclamation 9984 regarding COVID-19 issued by the
   President of the United States on March 11, 2020; g) Executive Order N-33-20 issued by the
   Governor of the State of California on March 19, 2020; h) the "Interim Additional Guidance
   for Infection Prevention and Control for Patients with Suspected or Confirmed COVID-19 in
   Nursing Homes" issued by the CDC; i) COVID-19 guidance issued by the California
   Department of Public Health on including, but not limited to the Face Coverings Guidance
   issued on April 1, 2020; andj) the State of California's "Resilience Roadmap."

23. This Order is issued to prevent circumstances often present in gatherings that may exacerbate
    the spread of COVID-19, such as: 1) the increased likelihood that gatherings will attract people
    from a broad geographic area; 2) the prolonged time period in which large numbers of people
    are in close proximity; 3) the difficulty in tracing exposure when large numbers of people
    attend a single event or are at a single location; and 4) the inability to ensure that such persons
    follow adequate hygienic practices.

24. This Order is issued to provide additional opportunities for recreational activities while also
    requiring additional protections from the spread of COVID-19 to the public who are taking
    advantage of these opportunities for recreational activities. And providing additional protections
    for employees of essential businesses or reopened business and their customers/clients by
    increasing facial covering requirements and health checks and temperature screening.

25. This Order comes after the release of substantial guidance from the Health Officer, the
    California Department of Public Health, the CDC, and other public health officials throughout
    the United States and around the world.

26. Pursuant to Health and Safety Code section 120175.5 (b) all governmental entities in the
    county shall take necessary measures within the governmental entity's control to ensure
    compliance with this Order and to disseminate this Order to venues or locations within the
    entity's jurisdiction where gatherings may occur.

27. Violation of this Order is subject to fine, imprisonment, or both. (California Health and Safety
    Code section 120295.)

28. To the extent necessary, this Order may be enforced by the Sheriff or chiefs of police pursuant
    to Government Code sections 26602 and 41601 and Health and Safety Code section 101029.
                                            Page 8 of9
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1056 Page 108 of 116



 29. Once this Order takes effect it shall supersede the Order of the Health Officer and Emergency
     Regulations dated May 8, 2020.




 IT IS SO ORDERED:

Date: May 9, 2020

                                                 Public Health Officer
                                                 County of San Diego



                                EMERGENCY REGULATIONS

As Director of Emergency Services for the County of San Diego, I am authorized to promulgate
regulations for the protection of life and property pursuant to Government Code Section 8634 and
San Diego County Code section 31.103. The following shall be in effect for the duration of the
Health Officer Order issued above which is incorporated in its entirety by reference:

       The Health Officer Order shall be promulgated as a regulation for the protection of life and
       property.

Any person who violates or who refuses or willfully neglects to obey this regulation is subject to
fine, imprisonment, or both. (Government Code section 8665.)

Date: May 9, 2020



                                                 Director of Emergency Services
                                                 County of San Diego




                                           Page 9 of9
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1057 Page 109 of 116




                                                           EXHIBIT2-2
   Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1058 Page 110 of 116


Business Name:

Facility Address:

Businesses must implement all mandatory measures listed in A, B, and F below. Businesses shall select applicable
measures listed in C, D, and E below and be prepared to explain why any measure that is not implemented is
inapplicable to the business.

A. Signage (Mandatory):

        Signage at each public entrance of the facility to inform all employees and customers that they should: avoid
        entering the facility if they have a cough or fever; maintain a minimum six-foot distance from one another; and
        not shake hands or engage in any unnecessary physical contact.
        Signage posting a copy of the Social Distancing Protocol at each public entrance to the facility.

B. Measures To Protect Employee Health (Mandatory):

        Everyone who can carry out their work duties from home has been directed to do so.
        All employees have been told not to come to work if sick.
        All desks or individual work stations are separated by at least six feet.
        Break rooms, bathrooms, and other common areas are being disinfected frequently, on the following schedule:
            o    Breakrooms:




            o    Bathrooms:




            o




       Disinfectant and related supplies are available to all employees at the following location( ):




        Hand sanitizer effective against COVID-19 is available to all employees at the following location(s):




                                                          Page 1 of 3                                         REV 04/0 /2020
                                                                                                            County of San Diego
   Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1059 Page 111 of 116

B. Measures To Protect Employee Health (Mandatory)

        Soap and water are available to all employees at the following location(s):




        Copies of the Protocol have been distributed to all employees.


C. Measures To Prevent Crowds From Gathering ( heck all that apply to the facility):

        Limit the number of customers in the store at any one time to         which allows for customers
        and employees to easily maintain at least six-foot distance from one another at all practicable times.
               an employee at the door to               that the maximum number of customers in the facility set forth
        above is not exceeded.
        Placing per-person limits on goods that are selling out quickly to reduce crowds and lines.
        Optional – Describe other measures:




D. Measures To Keep People At Least Six Feet Apart ( heck all that apply to the facility)

        Placing signs outside the store reminding people to be at least six feet apart, including when in line.
        Placing tape or other markings at least six feet apart in customer line areas inside the store and on sidewalks at
        public entrances with signs directing customers to use the markings to maintain distance.
        Separate order areas from delivery areas to prevent customers from gathering.
        All employees have been instructed to maintain at least six feet distance from customers and from each other,
        except employees may momentarily come closer when necessary to accept payment, deliver goods or services,
        or as otherwise necessary.
        Optional – Describe other measures:




                                                         Page 2 of 3                                        REV 04/0 /2020
                                                                                                          County of San Diego
   Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1060 Page 112 of 116


E. Measures To Prevent Unnecessary Contact ( heck all that apply to the facility):

        Preventing people from self-serving any items that are food-related.
            o   Lids for cups and food-bar type items are provided by staff; not to customers to grab.
            o   Bulk-item food bins are not available for customer self-service use.
        Not permitting customers to bring their own bags, mugs, or other reusable items from home.
        Providing for contactless payment systems or, if not feasible, sanitizing payment systems
        regularly. Describe       :




        Optional – Describe other measures (e.g. providing senior-only hours):




F. Measures To Increase Sanitization (Mandatory):

        Disinfecting wipes that are effective against COVID-19 are available near shopping carts and shipping baskets.
        Employee(s) assigned to disinfect carts and baskets regularly.
        Hand sanitizer, soap, and water, or effective disinfectant is available to the public at or near the entrance of the
        facility, at checkout counters, and anywhere else inside the store or immediately outside where people have
        direct interactions.
        Disinfecting all payment portals, pens, and styluses after each use.
        Disinfecting all high-contact surfaces frequently.

G. Hospitals/Health Care Facility Only:

        Symptoms/temperature checks to ensure any staff or visitors (allowed pursuant to Section 2c of th Order)
        entering the facility are not ill.


*Any additional measures not included here should be listed on separate pages, which the business should attach to this
document.

You may contact the following person with any questions or comments about this protocol:

Name:                                                 Phone Number:




Date of Form Completed:



                                                         Page 3 of 3                                        REV 04/0 /2020
                                                                                                          County of San Diego
Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1061 Page 113 of 116




                                                           EXHIBIT2-3
   Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1062 Page 114 of 116


Business Name:

Facility Address:


Businesses must implement all mandatory measures listed             below. Businesses shall select applicable measures listed in
C       below and be prepared to explain why any measure that is not implemented is inapplicable to the business.


A. Signage (Mandatory):
       Signage at each public entrance of the facility to inform all employees and customers that they should: avoid
       entering the facility if they have a cough or fever;                     maintain a minimum six-foot distance
       from one another; and not shake hands or engage in any unnecessary physical contact.
        Signage posting a copy of the S                       at each public entrance to the facility.

B. Measures To Protect Employee Health (Mandatory):


        All employees have been told not to come to work if sick.




        All                                                                                        .
        All desks or individual work stations are separated by at least six feet.
        Break rooms, bathrooms, and other common areas are being disinfected frequently, on the following schedule:




                                                           Page 1 of 3                                         REV 04/0 /2020
                                                                                                             County of San Diego
   Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1063 Page 115 of 116

B. Measures To Protect Employee             (Mandatory)

        Soap and water are available to all employees at the following location(s):




        Copies of the Protocol have been distributed to all employees.


C. Measures To Pr                          ( heck all that apply to the facility):

        Limit the number of customers in the store at any one time to         which allows for customers
        and employees to easily maintain at least six-foot distance from one another at all practicable times.




        Optional – Describe other measures:




D. Measures To Keep People At Least Six Feet Apart ( heck all that apply to the facility)
        Placing signs outside the store reminding people to be at least six feet apart, including when in line.


        Placing tape or other markings at least six feet apart in customer line areas inside the store and on sidewalks at
        public entrances with signs directing customers to use the markings to maintain distance.
        All employees have been instructed to maintain at least six feet distance from customers and from each other,
        except employees may momentarily come closer when necessary to accept payment, deliver goods or
        services, or as otherwise necessary.


        Optional – Describe other measures:




                                                         Page 2 of 3                                        REV 04/0 /2020
                                                                                                          County of San Diego
      Case 3:20-cv-00865-BAS-AHG Document 11 Filed 05/11/20 PageID.1064 Page 116 of 116


  .           Measures                       (Mandatory):




*Any additional measures not included here should be listed on separate pages, which the business should attach to this
document.

You may contact the                                 with any questions or comments about this protocol:

Name:                                               Phone Number:




Date of Form Completed:



                                                       Page 3 of 3                                      REV       /2020
                                                                                                      County of San Diego
